Exhibit 10.1

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of June 23, 2015

among

UNIVERSAL PROCESSING SERVICES OF WISCONSIN LLC

and

CRYSTALTECH WEB HOSTING, INC.,

as Companies

NEWTEK BUSINESS SERVICES CORP.,

NEWTEK BUSINESS SERVICES HOLDCO 1, INC.,

and

CERTAIN SUBSIDIARIES OF

NEWTEK BUSINESS SERVICES HOLDCO 1, INC.

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS BANK USA

as Administrative Agent, Collateral Agent and Lead Arranger

 

 

$38,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS AND INTERPRETATION

     1   

1.1.

 

Definitions

     1   

1.2.

 

Accounting Terms

     32   

1.3.

 

Interpretation, etc.

     32   

SECTION 2.

 

LOANS

     33   

2.1.

 

Term Loans

     33   

2.2.

 

[Intentionally Omitted]

     34   

2.3.

 

[Intentionally Omitted]

     34   

2.4.

 

Pro Rata Shares; Availability of Funds

     34   

2.5.

 

Use of Proceeds

     35   

2.6.

 

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     35   

2.7.

 

Interest on Term Loans

     35   

2.8.

 

Conversion/Continuation

     37   

2.9.

 

Default Interest

     37   

2.10.

 

Fees

     38   

2.11.

 

[Intentionally Omitted]

     38   

2.12.

 

Voluntary Prepayments/Commitment Reductions

     38   

2.13.

 

Mandatory Prepayments/Commitment Reductions

     39   

2.14.

 

Application of Prepayments/Reductions

     41   

2.15.

 

General Provisions Regarding Payments

     41   

2.16.

 

Ratable Sharing

     43   

2.17.

 

Making or Maintaining LIBOR Rate Loans

     43   

2.18.

 

Increased Costs and Taxes; Capital Adequacy

     45   

2.19.

 

Taxes; Withholding, etc.

     47   

2.20.

 

Defaulting Lenders

     50   

2.21.

 

Mitigation of Obligations; Replacement of Lenders

     51   

2.22.

 

Joint and Several Liability of Companies

     52   

2.23.

 

Company Agent

     55   

SECTION 3.

 

CONDITIONS PRECEDENT

     55   

3.1.

 

Closing Date

     55   

3.2.

 

Conditions to Each Credit Extension

     60   

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     61   

4.1.

 

Organization; Requisite Power and Authority; Qualification

     61   

4.2.

 

Capital Stock and Ownership

     61   

4.3.

 

Due Authorization

     62   

4.4.

 

No Conflict

     62   

4.5.

 

Governmental Consents

     62   

4.6.

 

Binding Obligation

     62   

4.7.

 

Historical Financial Statements

     62   

4.8.

 

Projections

     63   

 

i



--------------------------------------------------------------------------------

4.9.

No Material Adverse Change

  63   

4.10.

[Intentionally Omitted.]

  63   

4.11.

Adverse Proceedings, etc.

  63   

4.12.

Payment of Taxes

  63   

4.13.

Properties

  63   

4.14.

Environmental Matters

  64   

4.15.

No Defaults

  64   

4.16.

Material Contracts

  65   

4.17.

Governmental Regulation

  65   

4.18.

Margin Stock

  65   

4.19.

Employee Matters

  65   

4.20.

Employee Benefit Plans

  65   

4.21.

Certain Fees

  66   

4.22.

Solvency

  66   

4.23.

Compliance with Statutes, etc.

  66   

4.24.

Disclosure

  66   

4.25.

Patriot Act

  67   

4.26.

Patents, Trademarks, Copyrights, Licenses, Etc.

  67   

4.27.

Processor Agreements; Merchant Agreement

  67   

4.28.

Data Security

  68   

4.29.

Foreign Assets Control Regulations and Anti-Money Laundering

  69   

4.30.

FTC Order

  69   

SECTION 5.

AFFIRMATIVE COVENANTS

  69   

5.1.

Financial Statements and Other Reports

  69   

5.2.

Existence

  75   

5.3.

Payment of Taxes and Claims

  75   

5.4.

Maintenance of Properties

  75   

5.5.

Insurance

  75   

5.6.

Inspections

  76   

5.7.

Lenders Meetings

  76   

5.8.

Compliance with Laws

  76   

5.9.

Environmental

  76   

5.10.

Subsidiaries

  77   

5.11.

Additional Material Real Estate Assets

  78   

5.12.

Further Assurances

  79   

5.13.

Miscellaneous Business Covenants

  79   

5.14.

Approved Bank Card System

  80   

5.15.

Processor Agreements

  80   

5.16.

Parent Status

  81   

5.17.

Offsite Data Storage; Disaster Recovery Program

  81   

5.18.

Data Security

  81   

5.19.

FTC Order

  81   

5.20.

Underwriting Policy

  81   

5.21.

Post Closing Matters

  81   

 

ii



--------------------------------------------------------------------------------

SECTION 6.

NEGATIVE COVENANTS

  81   

6.1.

Indebtedness

  82   

6.2.

Liens

  83   

6.3.

Equitable Lien

  85   

6.4.

No Further Negative Pledges

  85   

6.5.

Restricted Junior Payments

  85   

6.6.

Restrictions on Subsidiary Distributions

  86   

6.7.

Investments

  86   

6.8.

Financial Covenants

  87   

6.9.

Fundamental Changes; Disposition of Assets; Acquisitions

  88   

6.10.

Disposal of Subsidiary Interests

  89   

6.11.

Sales and Lease-Backs

  89   

6.12.

Transactions with Shareholders and Affiliates

  90   

6.13.

Conduct of Business; Foreign Subsidiaries

  90   

6.14.

Permitted Activities of Intermediate Holdings

  90   

6.15.

Fiscal Year

  90   

6.16.

Deposit Accounts

  90   

6.17.

Amendments to Organizational Agreements and Material Contracts

  91   

6.18.

Prepayments of Certain Indebtedness

  91   

6.19.

Prohibited Customers

  91   

6.20.

NewTracker License Agreement

  91   

SECTION 7.

GUARANTY

  91   

7.1.

Guaranty of the Obligations

  91   

7.2.

Contribution by Guarantors

  92   

7.3.

Payment by Guarantors

  92   

7.4.

Liability of Guarantors Absolute

  93   

7.5.

Waivers by Guarantors

  95   

7.6.

Guarantors’ Rights of Subrogation, Contribution, etc.

  95   

7.7.

Subordination of Other Obligations

  96   

7.8.

Continuing Guaranty

  96   

7.9.

Authority of Guarantors or Company

  96   

7.10.

Financial Condition of Company

  96   

7.11.

Bankruptcy, etc.

  97   

7.12.

Discharge of Guaranty Upon Sale of Guarantor

  97   

7.13.

Keepwell

  97   

SECTION 8.

EVENTS OF DEFAULT

  98   

8.1.

Events of Default

  98   

8.2.

Leverage Ratio Cure

  101   

SECTION 9.

AGENTS

  102   

9.1.

Appointment of Agents

  102   

9.2.

Powers and Duties

  102   

9.3.

General Immunity

  102   

9.4.

Agents Entitled to Act as Lender

  103   

9.5.

Lenders’ Representations, Warranties and Acknowledgment

  104   

 

iii



--------------------------------------------------------------------------------

9.6.

Right to Indemnity

  104   

9.7.

Successor Administrative Agent and Collateral Agent

  105   

9.8.

Collateral Documents and Guaranty

  106   

9.9.

Administrative Agent May File Proofs of Claim

  106   

SECTION 10.

MISCELLANEOUS

  107   

10.1.

Notices

  107   

10.2.

Expenses

  107   

10.3.

Indemnity

  108   

10.4.

Set-Off

  109   

10.5.

Amendments and Waivers

  109   

10.6.

Successors and Assigns; Participations

  111   

10.7.

Independence of Covenants

  115   

10.8.

Survival of Representations, Warranties and Agreements

  115   

10.9.

No Waiver; Remedies Cumulative

  115   

10.10.

Marshalling; Payments Set Aside

  115   

10.11.

Severability

  115   

10.12.

Obligations Several; Actions in Concert

  115   

10.13.

Headings

  116   

10.14.

APPLICABLE LAW

  116   

10.15.

CONSENT TO JURISDICTION

  116   

10.16.

WAIVER OF JURY TRIAL

  117   

10.17.

Confidentiality

  118   

10.18.

Usury Savings Clause

  118   

10.19.

Counterparts

  119   

10.20.

Effectiveness

  119   

10.21.

Patriot Act

  119   

 

iv



--------------------------------------------------------------------------------

APPENDICES: A Term Loan Commitments B Notice Addresses SCHEDULES: 1.1(C)
Consolidated EBITDA Adjustments 1.1(M) Merchant Portfolio Acquisitions 3.1(g)
Leasehold Properties 4.1 Jurisdictions of Organization and Qualification 4.2
Capital Stock and Ownership 4.11 Adverse Proceedings 4.13 Real Estate Assets
4.16 Material Contracts 4.26 Trademarks, Copyrights, Licenses, Etc. 4.27(a)(i)
First Data Processor Agreement 4.27(a)(ii) Redwood Processor Agreement
4.27(b)(i) Breaches of the Approved Processor Agreement 4.27(b)(ii) Sub-ISOs and
Agents 4.27(b)(iii) Right to Acquire Merchant Agreements 5.21 Certain Post
Closing Matters 6.1 Certain Indebtedness 6.2 Certain Liens 6.7 Certain
Investments 6.12 Certain Affiliate Transactions EXHIBITS: A-1 Funding Notice A-2
Conversion/Continuation Notice B Form of Note C Compliance Certificate D
Assignment Agreement E-1 Closing Date Certificate E-2 Solvency Certificate F
Counterpart Agreement G Landlord Personal Property Collateral Access Agreement H
Processor Consent Agreement I Subordinated Promissory Note

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of June 23, 2015, is entered into
by and among UNIVERSAL PROCESSING SERVICES OF WISCONSIN LLC D/B/A NEWTEK
MERCHANT SOLUTIONS, a New York limited liability company (“NMS”) and CRYSTALTECH
WEB HOSTING, INC. D/B/A NEWTEK TECHNOLOGY SERVICES, a New York corporation
(“NTS” and together with NMS, each a “Company” and collectively “Companies”),
NEWTEK BUSINESS SERVICES CORP., a Maryland corporation (“Parent”), NEWTEK
BUSINESS SERVICES HOLDCO 1, INC., a New York corporation (“Intermediate
Holdings”) and CERTAIN SUBSIDIARIES OF INTERMEDIATE HOLDINGS, as Guarantors, the
Lenders party hereto from time to time, GOLDMAN SACHS BANK USA (“GS Bank”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), and Lead Arranger.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to Companies,
consisting of $38,000,000 aggregate principal amount of multi-draw term loan
facility, the proceeds of which will be used in accordance with Section 2.5;

WHEREAS, each Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Companies
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, (i) with respect to each Guarantor
(other than Parent), a First Priority Lien on substantially all of their
respective assets, including a pledge of all of the Capital Stock of each of
their respective Subsidiaries (including Companies) and (ii) with respect to
Parent, a pledge of all of the Capital Stock of Intermediate Holdings.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“ACH” means the electronic transfer of funds through an automated clearing house
system.

“Act” as defined in Section 4.25.

 

1



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (and rounding upward to the next whole multiple
of 1/16 of 1%) (i)(x) the rate per annum (rounded to the nearest 1/16 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service or any successor to such service,
or such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) for deposits (for delivery
on the first day of such period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (y) in the event the rate referenced
in the preceding clause (a)(i)(x) is not available, the rate per annum (rounded
to the nearest 1/16 of 1%) equal to the offered quotation rate to first class
banks in the London interbank market by Administrative Agent or any other
financial institution selected by Administrative Agent for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the Term Loans of Administrative
Agent or any other financial institution selected by Administrative Agent, for
which the Adjusted LIBOR Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date, by (ii) an amount equal to (x) one,
minus (y) the Applicable Reserve Requirement and (b) one-half percent (0.5%) per
annum.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Intermediate Holdings or any of its Subsidiaries)
at law or in equity, or before or by any Governmental Authority, domestic or
foreign (including any Environmental Claims), whether pending or, to the
knowledge of Intermediate Holdings or any of its Subsidiaries, threatened
against or affecting Intermediate Holdings or any of its Subsidiaries or any
property of Intermediate Holdings or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote 5% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

“Affiliate Transaction” as defined in Section 6.12.

 

2



--------------------------------------------------------------------------------

“Agent” means each of Administrative Agent and Collateral Agent.

“Aggregate Amounts Due” as defined in Section 2.16.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of June 23, 2015,
as it may be amended, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Intermediate Holdings or its Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Margin” means (i) with respect to Term Loans that are LIBOR Rate
Loans, a percentage, per annum, equal to 7.00%; and (ii) with respect to Term
Loans that are Base Rate Loans, an amount equal to (a) the Applicable Margin for
LIBOR Rate Loans as set forth in clause (i) above, minus (b) 1.00% per annum.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the applicable Adjusted LIBOR Rate or any other
interest rate of a Term Loan is to be determined, or (ii) any category of
extensions of credit or other assets which include LIBOR Rate Loans. A LIBOR
Rate Loan shall be deemed to constitute Eurocurrency liabilities and as such
shall be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender. The rate of interest on LIBOR Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Bank Card Systems” means Visa, MasterCard, American Express and
Discover.

“Approved Processor Agreement” means a Processor Agreement which is subject to a
Processor Consent Agreement.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Company or a
Guarantor Subsidiary), in one transaction or a series of transactions, of all or
any part of Intermediate Holdings’ or any of its Subsidiaries’ businesses,
assets or properties of any kind, whether real, personal, or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, including the
Capital Stock of Intermediate Holdings or any of its Subsidiaries, other than
inventory (or other assets) sold or leased in the ordinary course of business.
For purposes of clarification, “Asset Sale”

 

3



--------------------------------------------------------------------------------

shall include (x) the sale or other disposition of any contracts, (y) the early
termination or modification of any contract resulting in the receipt by
Intermediate Holdings or any of its Subsidiaries of a cash payment or other
consideration in exchange for such event (other than payments in the ordinary
course for accrued and unpaid amounts due through the date of termination or
modification), or (z) any sale of Merchant Agreements or Merchant Accounts (or
any rights thereto (including any rights to any residual payment stream with
respect thereto)) by any Payment Subsidiary.

“Asset Sale Reinvestment Amounts” has the meaning given to such term in
Section 2.13(a).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer, chief accounting officer or treasurer.

“Availability” means, on any date of determination, the lesser of (i) the sum of
(A) the product of (x) the trailing twelve months Consolidated Adjusted EBITDA
as of the last day of the most recently ended month for which financial
statements have been delivered pursuant to Section 5.1(a) multiplied by (y) the
lesser of (1) 2.50 and (2) the then in effect maximum Leverage Ratio permitted
as of the last day of the immediately preceding Fiscal Quarter pursuant to
Section 6.8(c) less (B) Consolidated Total Debt as of such date and (ii) the
unused portion of the Term Loan Commitments as of such date. Availability shall
be computed on a pro forma basis.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) 3.50% per annum. Any change in the Base
Rate due to a change in the Prime Rate shall be effective on the effective day
of such change in the Prime Rate.

“Base Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Base Rate.

“BDC” means an “investment company” that qualifies to be regulated as a
“business development company” under the Investment Company Act of 1940.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Texas or
is a day on which banking institutions located in either such state are
authorized or required by law or

 

4



--------------------------------------------------------------------------------

other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account; provided, however, that notwithstanding anything to the contrary
contained herein, for purposes of calculating compliance with the requirements
of Sections 3 and 6 hereof “Cash” shall exclude any amounts that would not be
considered “cash” under GAAP or “cash” as recorded on the books of the Credit
Parties.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any

 

5



--------------------------------------------------------------------------------

change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means, at any time, (i) Parent shall cease to beneficially
own and control at least 100% on a fully diluted basis of the economic and
voting interests in the Capital Stock of Intermediate Holdings; (ii) any Person
or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act)
(a) shall have acquired beneficial ownership of 25% or more on a fully diluted
basis of the voting and/or economic interest in the Capital Stock of Parent or
(b) shall have obtained the power (whether or not exercised) to elect a majority
of the members of the board of directors (or similar governing body) of Parent;
(iii) Intermediate Holdings shall cease to beneficially own and control 100% on
a fully diluted basis of the economic and voting interest in the Capital Stock
of any Company or any other Subsidiary of Intermediate Holdings or (iv) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Parent cease to be occupied by Persons who either
(a) were members of the board of directors of Parent on the Closing Date, or
(b) were nominated for election by the board of directors of Parent, a majority
of whom were directors on the Closing Date or whose election or nomination for
election was previously approved by a majority of such directors.

“Chargeback Losses” means, with respect to any period of determination, Merchant
Chargebacks or other Merchant-related losses and liabilities, however
denominated (including any fees relating thereto) exceeding designated Merchant
reserves for such Merchant during such period, thereby resulting in a cash
transaction loss to any Payment Subsidiary.

“Chargebacks” means, with respect to any period of determination, all losses and
liabilities, however denominated (including any fees relating thereto), arising
out of the reversal of each sales transaction processed by a Processor and/or a
Payment Subsidiary under the Merchant Agreements during such period, which
reversal results in the Approved Bank Card System transferring to (if
applicable, a Processor, for further transfer to) any Payment Subsidiary, for
further transfer by such Payment Subsidiary to the applicable Merchant, the
financial liability with respect to such sales transactions.

“Closing Date” means the date of this Agreement.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.

 

6



--------------------------------------------------------------------------------

“Closing Date Parent Distribution” means a one-time cash distribution to be made
by Intermediate Holdings to Parent on the Closing Date in an aggregate amount
not to exceed $18,900,000, a portion of which Parent shall use to pay in full
the Existing Indebtedness.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted or purported to be granted
pursuant to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Parent
Pledge Agreement, the Mortgages, if any, the Landlord Personal Property
Collateral Access Agreements, if any, the Processor Consent Agreements, the
Deposit Account Control Agreements in respect of each Controlled Account and all
other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each of Intermediate Holdings and its Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute.

“Company” and “Companies” as defined in the preamble hereto; it being understood
that Premier shall be a Company on and after the date of the consummation of the
Premier Payments Acquisition.

“Company Agent” as defined in Section 2.23.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Intermediate Holdings and its Subsidiaries on a consolidated basis equal to
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus (b) Consolidated Interest Expense, plus
(c) provisions for taxes based on income, plus (d) total depreciation expense,
plus (e) total amortization expense, plus (f) other non-Cash items reducing
Consolidated Net Income (excluding any such non-Cash item to the extent that it
represents an accrual or reserve for potential Cash items in any future period
or amortization of a prepaid Cash item that was paid in a prior period), plus
(g) a one-time, non-recurring charge in an amount not to exceed $1,735,000
payable by the Companies in respect of the settlement of the FTC Claims;
provided, in no event shall the amount added to Consolidated Adjusted EBITDA
pursuant to this clause (g) exceed the amount actually paid by the Companies in
respect of the FTC Claims; plus (h) Transaction Costs, plus (i) Cash and
non-Cash adjustments as set forth on Schedule 1.1(C), plus (i) non-cash
compensation expense (including deferred non-cash compensation expense), or
other non-cash expenses or charges, arising from the sale or issuance of Equity
Interests, the

 

7



--------------------------------------------------------------------------------

granting of stock options, and the granting of stock appreciation rights and
similar arrangements less the amount of any such expenses or charges when paid
in cash to the extent not deducted in the computation of Consolidated Net
Income; plus (k) such other Cash and non-Cash adjustments as may be approved by
Administrative Agent in its sole discretion, minus (ii) the sum, without
duplication of the amounts for such period of (a) other non-Cash items
increasing Consolidated Net Income for such period (excluding any such non-Cash
item to the extent it represents the reversal of an accrual or reserve for
potential Cash item in any prior period), plus (b) interest income, plus
(c) other income (other than income arising from normal course business
operations of Intermediate Holdings and its Subsidiaries).

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Intermediate Holdings and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of cash
flows of Intermediate Holdings and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period based upon GAAP, excluding any paid-in-kind
interest, amortization of deferred financing costs, and any realized or
unrealized gains or losses attributable to Interest Rate Agreements.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Intermediate Holdings and its
Subsidiaries on a consolidated basis equal to (i) Consolidated Cash Interest
Expense, (ii) scheduled payments of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures, and (iv) the current portion of taxes
provided for with respect to such period in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Intermediate Holdings and its Subsidiaries on a
consolidated basis with respect to all outstanding Consolidated Total Debt,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Interest Rate Agreements, but
excluding, however, any amounts referred to in Section 2.10(c) payable on or
before the Closing Date.

“Consolidated Liquidity” means, for any period an amount determined for
Intermediate Holdings and its Subsidiaries on a consolidated basis equal to the
sum of amount of (i) Unrestricted Cash-on-Hand of Intermediate Holdings and its
Subsidiaries and (ii) Availability.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Intermediate Holdings and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (ii) the sum of (a) the income (or loss) of any Person (other than a
Subsidiary of Intermediate Holdings) in which any other Person (other than
Intermediate Holdings or any of its Subsidiaries) has a joint interest, plus
(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Intermediate Holdings or is merged into or consolidated with
Intermediate Holdings or any of its Subsidiaries or that Person’s assets are
acquired by Intermediate Holdings or any of its

 

8



--------------------------------------------------------------------------------

Subsidiaries, plus (c) the income of any Subsidiary of Intermediate Holdings to
the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, plus
(d) any gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, plus (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Intermediate Holdings and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Controlled Account” means a Deposit Account of Intermediate Holdings or any of
its Subsidiaries which is subject to the control of Collateral Agent, for the
benefit of the Secured Parties, in accordance with the terms of the Pledge and
Security Agreement.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension, which, for the avoidance of
doubt includes the Closing Date.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter and all other documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent or any
Lender in connection herewith.

“Credit Extension” means the making of a Term Loan.

“Credit Party” means Parent, each Company, Intermediate Holdings and each direct
and indirect Subsidiary of Intermediate Holdings.

“Curative Equity” means cash equity contributions made by Parent to Intermediate
Holdings in immediately available funds and which is designated as “Curative
Equity” by Intermediate Holdings under Section 8.2 at the time it is
contributed.

 

9



--------------------------------------------------------------------------------

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Term Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Term
Loans of such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.5(c), and ending on the earliest of the following dates: (i) the date
on which all Term Loan Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable, (ii) the date on
which (a) the Default Excess with respect to such Defaulting Lender shall have
been reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Loans of such Defaulting Lender or by the non-pro rata application of
any voluntary or mandatory prepayments of the Term Loans in accordance with the
terms of Section 2.12 or Section 2.13 or by a combination thereof), and (b) such
Defaulting Lender shall have delivered to Company Agent and Administrative Agent
a written reaffirmation of its intention to honor its obligations hereunder with
respect to its Term Loan Commitments, (iii) the date on which Company Agent,
Administrative Agent and Requisite Lenders waive all Funding Defaults of such
Defaulting Lender in writing, and (iv) the date on which Administrative Agent
shall have waived all violations of Section 9.5(c) by such Defaulting Lender in
writing.

“Default Rate” means any interest payable pursuant to Section 2.9.

“Defaulted Loan” as defined in Section 2.20.

“Defaulting Lender” as defined in Section 2.20.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Deposit Account Control Agreement” as defined in the Pledge and Security
Agreement.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (iii) any other
Person

 

10



--------------------------------------------------------------------------------

(other than a natural Person) approved (such approval not to be unreasonably
withheld, conditioned or delayed) by Company Agent (so long as no Default or
Event of Default has occurred and is continuing) and Administrative Agent;
provided, (y) no Company nor any Affiliate of any Company shall, in any event,
be an Eligible Assignee and (z) no Person owning or controlling any trade debt
or Indebtedness of any Credit Party other than the Obligations or any Capital
Stock of any Credit Party (in each case, unless approved by Administrative
Agent) shall, in any event, be an Eligible Assignee.

“Eligible Recurring Net Revenue” means, for any period of determination, an
amount determined for the Payment Subsidiaries on a consolidated basis equal to
the difference between (i) the sum of gross direct and indirect processing
revenue and contractual merchant and partner technology and other fee revenue,
minus (ii) the sum of (a) contractual payments due to independent software
vendors, resellers or other third-party agents, (b) interchange payments,
(c) dues and assessments of any Approved Bank Card System, (d) processing costs
and (e) credit losses, in each case, paid or payable with respect to any such
revenues included in clause (i) during such period.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Intermediate Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Intermediate Holdings or any of its Subsidiaries or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a

 

11



--------------------------------------------------------------------------------

member; and (iii) any member of an affiliated service group within the meaning
of Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Intermediate
Holdings or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of Intermediate Holdings or any such Subsidiary within the meaning of
this definition with respect to the period such entity was an ERISA Affiliate of
Intermediate Holdings or such Subsidiary and with respect to liabilities arising
after such period for which Intermediate Holdings or such Subsidiary could be
liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Intermediate Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to Intermediate
Holdings, any of its Subsidiaries or any of their respective Affiliates pursuant
to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Intermediate Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vii) the withdrawal of
Intermediate Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by Intermediate Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Intermediate Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Intermediate
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.

 

12



--------------------------------------------------------------------------------

“Established Merchant” means, as of any date of determination, any Merchant
(i) who is processing transactions with any Payment Subsidiary and who has not
had its Merchant Account terminated, suspended or closed on an applicable
Approved Bank Card System’s network and whose transactions are not then
generating Chargeback Losses for any such Payment Subsidiary and (ii) who has
been processing transactions with such Payment Subsidiary for a period of twelve
(12) months or more.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934 and any successor
statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Term Loan (other than pursuant to an assignment request by Company Agent under
Section 2.21(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.18, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.19(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

13



--------------------------------------------------------------------------------

“Existing Indebtedness” means the Indebtedness and obligations arising under
that certain Credit Agreement, by and between Parent and Capital One, National
Association, dated as of June 26, 2014, together with any documents and/or
agreements executed in connection therewith or pursuant thereto.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Intermediate Holdings or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Fee Letter” means the letter agreement, dated as of the Closing Date, between
Companies and Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief accounting officer of Intermediate Holdings that such financial statements
fairly present, in all material respects, the financial condition of
Intermediate Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

“First Data” means First Data Merchant Services Corporation.

“First Data Processor Agreement” means that certain Merchant Program Processing
Agreement, dated October 22, 2009, by and among First Data, Wells Fargo Bank,
N.A. and NMS.

“First Priority” means, with respect to any Lien created or purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than any Permitted
Lien.

“Fiscal Month” means a fiscal month of any Fiscal Year.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Intermediate Holdings and its
Subsidiaries ending on December 31st of each calendar year.

 

14



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means the ratio as of the last day of (i) the
first Fiscal Quarter ending after the Closing Date of (a) Consolidated Adjusted
EBITDA for such Fiscal Quarter, to (b) Consolidated Fixed Charges for such
Fiscal Quarter, (ii) the second Fiscal Quarter ending after the Closing Date of
(a) Consolidated Adjusted EBITDA for the two Fiscal Quarters period ending on
such date, to (b) Consolidated Fixed Charges for such two Fiscal Quarters,
(iii) the third Fiscal Quarter period ending after the Closing Date of
(a) Consolidated Adjusted EBITDA for the three Fiscal Quarter period ending on
such date, to (b) Consolidated Fixed Charges for such three Fiscal Quarter
period, and (iv) any other Fiscal Quarter of (a) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period then ending, to (b) Consolidated Fixed
Charges for such four-Fiscal Quarter period.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Lender” means a Lender that is not a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FTC Claims” means the one count claim asserted against NMS for providing
substantial assistance in violation of the Telemarketing Sales Rule in the
litigation styled Federal Trade Commission v. WV Universal Management, LLC et
al., pending in the United States District Court for the Middle District of
Florida.

“FTC Order” means that certain Permanent Injunction as to Defendant Universal
Processing Services of Wisconsin LLC, also d/b/a NewTek Merchant Solutions
relating to the FTC Claims filed on April 20, 2015, as the same may be amended
as a result of further orders of any appeals court having jurisdiction over the
FTC Claims.

“Funding Default” as defined in Section 2.20.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

15



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“GS Bank” as defined in the preamble hereto.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Parent, Intermediate Holdings and each Subsidiary of
Intermediate Holdings (other than any Company).

“Guarantor Subsidiary” means each Guarantor other than Intermediate Holdings and
Parent.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i)(A) the
audited financial statements of Parent and its Subsidiaries, for the Fiscal Year
ended December 31, 2014, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, (B) the audited financial statements of NMS and its Subsidiaries,
for the Fiscal Year ended December 31, 2014, consisting of balance sheets and
the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Year, and (C) the audited financial statements of NTS and
its Subsidiaries, for the Fiscal Year ended December 31, 2014, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Year, and (ii) for the interim period from
January 1, 2015 to the Closing Date, internally prepared, unaudited financial
statements of Companies and their Subsidiaries, consisting of a balance sheet
and the related consolidated statements of income, stockholders’ equity and cash
flows for each monthly period completed prior to thirty-one (31) days prior to
the Closing Date, in the case of clauses (i) and

 

16



--------------------------------------------------------------------------------

(ii), certified by the chief accounting officer of Parent that they fairly
present, in all material respects, the financial condition of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.

“Increased-Cost Lenders” as defined in Section 2.21.

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money (excluding trade payables incurred in the
ordinary course of business which (x) are not yet overdue or (y) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of five (5) days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts); (ii) that portion of obligations with respect to Capital Leases that
is properly classified as a liability on a balance sheet in conformity with
GAAP; (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA); (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(viii) any obligation of such Person the primary purpose or intent of which is
to provide assurance to an obligee that the obligation of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (ix) any liability of such Person for an obligation of
another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (ix), the primary purpose or intent thereof
is as described in clause (viii) above; and (x) all obligations of such Person
in respect of any exchange traded or over the counter derivative transaction any
Interest Rate Agreement, whether entered into for hedging or speculative
purposes.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in

 

17



--------------------------------------------------------------------------------

enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the statements
contained in the proposal letter delivered by Administrative Agent to Companies
or (iii) any Environmental Claim or any Hazardous Materials Activity relating to
or arising from, directly or indirectly, any past or present activity,
operation, land ownership, or practice of Intermediate Holdings or any of its
Subsidiaries.

“Indemnified Tax” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Credit
Parties under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3.

“Indemnitee Agent Party” as defined in Section 9.6.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, (a) the
last day of each month, commencing on the first such date to occur after the
Closing Date, and (b) the Maturity Date; and (ii) any LIBOR Rate Loan, (a) the
last day of each Interest Period applicable to such LIBOR Rate Loan, (b) in the
case of any LIBOR Rate Loans having an Interest Period in excess of three months
or 90 days, respectively, on each day which occurs every three months or 90
days, as the case may be, after the initial date of such Interest Period and
(c) the Maturity Date.

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Company Agent in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of any Term Loans shall extend beyond the Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Intermediate Holdings’ and
its Subsidiaries’ operations, (ii) approved by Administrative Agent, and
(iii) not for speculative purposes.

 

18



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Intermediate Holdings” as defined in the preamble hereto.

“Internal Revenue Code” means the Internal Revenue Code of 1986 and any
successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Intermediate Holdings or any of its Subsidiaries of, or of a beneficial interest
in, any of the Securities of any other Person (other than a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Intermediate Holdings from any
Person (other than Intermediate Holdings or any Guarantor Subsidiary), of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Intermediate Holdings or any of its Subsidiaries to any
other Person (other than Intermediate Holdings or any Guarantor Subsidiary),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

“ISO” as defined in Section 4.27.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit G with such
amendments or modifications as may be approved by Collateral Agent.

“Lead Arranger” as defined in the preamble hereto.

“Leasehold Property” means any leasehold interest of Intermediate Holdings or
any of its Subsidiaries as lessee under any lease of real property, other than
any such leasehold interest designated from time to time by Collateral Agent in
its sole discretion as not being required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

19



--------------------------------------------------------------------------------

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement (including any Person who is a Lender
(and any Affiliate thereof) as of the date such Interest Rate Agreement was
entered into but subsequently, after entering into such Interest Rate Agreement,
ceases to be a Lender) including each such Affiliate that enters into a joinder
agreement with Collateral Agent.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (i) Consolidated Total Debt as of such day, to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarter period ending as of the most recently
concluded Fiscal Quarter).

“LIBOR Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“MasterCard” means MasterCard International, Incorporated and its Subsidiaries.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, condition (financial or otherwise) or prospects of Parent and its
Subsidiaries taken as a whole or of Intermediate Holdings and its Subsidiaries
taken as a whole; (ii) a significant portion of the industry or business segment
in which Parent and its Subsidiaries or Intermediate Holdings and its
Subsidiaries operate or rely upon if such effect or development is reasonably
likely to have a material adverse effect on Parent and its Subsidiaries taken as
a whole or Intermediate Holdings and its Subsidiaries taken as a whole;
(iii) the ability of any Credit Party to fully and timely perform its
Obligations; (iv) the legality, validity, binding effect, or enforceability
against a Credit Party of a Credit Document to which it is a party; or (v) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.

“Material Contract” means (i) each Processor Agreement, (ii) the NewTracker
License Agreements and (iii) any contract or other arrangement to which
Intermediate Holdings or any of its Subsidiaries is a party (other than the
Credit Documents) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $1,000,000 as of the date of the
acquisition thereof, and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $200,000 per annum, or (ii) any Real Estate Asset that the Requisite
Lenders have determined is material to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Intermediate Holdings
or any Subsidiary thereof, including each Company.

“Maturity Date” means the earlier to occur of (i) June 21, 2019 and (ii) the
date upon which all Term Loans shall become due and payable in full, whether by
acceleration or otherwise.

“Merchant” as defined in the definition of the term “Merchant Agreement”.

“Merchant Account” means an account which is the subject of a Merchant Agreement
and which generates Eligible Recurring Net Revenue. “Merchant Account” shall
also include the account relationship established under any Merchant Agreement.

“Merchant Agreement” means an agreement, by and among the applicable Sponsor
Bank, the applicable Processor and the applicable merchant (the “Merchant”),
which provides for credit card and/or debit card transaction processing and
related services pursuant to, and in accordance with, one or more Approved Bank
Card Systems (including services relating to the authorization, transaction
capture, settlement, chargeback handling and transaction processing of credit
card and debit card transactions).

“Merchant Chargeback Loss Report” means a Merchant level report in form and
substance satisfactory to Administrative Agent, which sets forth Chargeback
Losses (net of any collections from prior Chargeback Losses) incurred by any
Merchant as of any period of determination and specifically identifying any
Merchant with Chargeback Losses in excess of one percent (1%) of such Merchant’s
total sales revenues for such period of determination and whose total number of
Chargebacks exceeds thirty-five (35) per month in any two of the past six
months.

“Merchant Portfolio Acquisition” means any acquisition of merchant portfolios of
any Affiliate of Intermediate Holdings set forth on Schedule 1.1(M).

“Merchant Volume Attrition Rate” means, as of the end of any Fiscal Month, the
fraction, expressed as a percentage, which results from the following
calculation: (a) one (1), minus (b) the quotient of (i) the net processing
volume for the immediately preceding three-Fiscal Month period for Established
Merchants divided by three (3), over (ii) the net processing volume in the same
three-Fiscal Month period during the immediately preceding Fiscal Year for
Established Merchants divided by three (3).

“Merchant Volume Attrition Rate Report” means a Merchant level report in form
and substance satisfactory to Administrative Agent that sets forth for each
Merchant portfolio (i) the gross processing volume during the immediately
preceding three-Fiscal Month period then ending of the prior year for all
Established Merchants and the same period of the immediately preceding Fiscal
Year, (ii) the Merchant Volume Attrition Rate over such period and (iii) all
Merchant-level data used to calculate numbers in clauses (i) and (ii) above.

 

21



--------------------------------------------------------------------------------

“Merchant Static Pool Attrition Rate Report” means a report providing
Established Merchant attrition information and a static pool analysis for any
period of determination, which report is in form and substance substantially
similar to the historical reports provided by NMS to Administrative Agent prior
to the Closing Date (with such changes as may be approved by Administrative
Agent in its sole discretion).

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
property granting a Lien on such interest in real estate as security for the
payment of Obligations which shall be in a form and substance as reasonably
acceptable to Collateral Agent.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Intermediate Holdings and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable month, Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate
with comparison to and variances from the immediately preceding period and
budget.

“NewTracker License Agreements” means collectively, (i) that certain License
Agreement for NewTracker® System, dated as of January 1, 2015 by and between
Parent and NTS, (ii) that certain License Agreement for NewTracker® System,
dated as of January 1, 2015 by and between Parent and NMS, (iii) that certain
License Agreement for NewTracker® System, dated as of January 1, 2015 by and
between Parent and Solar Processing Solutions LLC and (iv) that certain License
Agreement for NewTracker® System, dated as of January 1, 2015 by and between
Parent and Intermediate Holdings, in each case, pursuant to which Parent has
granted to the applicable counter-party a non-exclusive license to use the
NewTracker System.

“NewTracker System” means the NewTracker® Referral Processing and Tracking
System owned by Parent which is a cloud computing based, SAAS Platform which
integrates the secure receipt, processing, tracking and reporting of business
referrals and leads.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments received by Intermediate Holdings or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale during the tax
period the sale occurs, (b) payment of the outstanding principal amount of,
premium or penalty, if any,

 

22



--------------------------------------------------------------------------------

and interest on any Indebtedness (other than the Term Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, and (c) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by Intermediate Holdings or any of its
Subsidiaries in connection with such Asset Sale; provided, upon release of any
such reserve, the amount released shall be considered Net Asset Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Intermediate Holdings or any of its
Subsidiaries (a) under any casualty, business interruption or “key man”
insurance policies in respect of any covered loss thereunder, or (b) as a result
of the taking of any assets of Intermediate Holdings or any of its Subsidiaries
by any Person pursuant to the power of eminent domain, condemnation or
otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by Intermediate Holdings or any of its Subsidiaries in connection
with the adjustment or settlement of any claims of Intermediate Holdings or such
Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition to the extent paid or payable to non-Affiliates, including income
taxes payable as a result of any gain recognized in connection therewith.

“NMS” as defined in the preamble hereto.

“Non-Consenting Lender” as defined in Section 2.21.

“Note” means a promissory note in the form of Exhibit B.

“Notice” means a Funding Notice or a Conversion/Continuation Notice, as
applicable.

“NTS” as defined in the preamble hereto.

“NTS Portfolio Statistics Report” means a monthly report providing the following
information with respect to NTS for the immediately preceding Fiscal Month:
(i) the number of shared web hosting plans, the number of dedicated web hosting
plans and the number of cloud/virtual private server hosted websites hosted by
NTS, with their corresponding monthly revenue and revenue per unit; (ii) the
number of shared web hosting plans, the number of dedicated web hosting plans
and the number of cloud/virtual private server hosted websites hosted by NTS
that were added during the prior calendar month, with their corresponding
monthly revenue and revenue per unit; and (iii) the number of shared web hosting
plans, the number of dedicated web hosting plans and the number of cloud/virtual
private server hosted websites hosted by NTS that were removed during such
immediately preceding Fiscal Month, with their corresponding monthly revenue and
revenue per unit.

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to Agents (including former Agents), the Lenders or any of
them and Lender Counterparties, under any Credit Document or Interest Rate
Agreement (including with respect to an Interest Rate Agreement, obligations
owed thereunder to any person who was a Lender or

 

23



--------------------------------------------------------------------------------

an Affiliate of a Lender at the time such Interest Rate Agreement was entered
into), whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest in the related bankruptcy proceeding), payments for
early termination of Interest Rate Agreements, fees, expenses, indemnification
or otherwise, but in all cases excluding Excluded Swap Obligations.

“Obligee Guarantor” as defined in Section 7.7.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(ii) with respect to any limited partnership, its certificate of limited
partnership, and its partnership agreement, (iii) with respect to any general
partnership, its partnership agreement, and (iv) with respect to any limited
liability company, its articles of organization and its operating agreement. In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).

“PA-DSS Requirements” means requirements applicable to any Payment Subsidiary
pursuant to the Payment Application Data Security Standard.

“Parent” as defined in the preamble hereto.

“Parent Pledge Agreement” means that certain Pledge Agreement, dated as of the
Closing Date, executed by Parent in favor of Collateral Agent, for the benefit
of the Secured Parties, pledging all equity interests of Intermediate Holdings.

“Participant” as defined in Section 10.6(h).

“Participant Register” as defined in Section 10.6(h).

 

24



--------------------------------------------------------------------------------

“Payment Subsidiary” means any Subsidiary of Intermediate Holdings which is
engaged in the business of providing credit card and debit card processing
services to Merchants; it being understood that Premier shall be a Payment
Subsidiary on and after the date of the consummation of the Premier Payments
Acquisition.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“PCI-DSS Requirements” as defined in Section 4.27(c).

“PCI Requirements” means the PA-DSS Requirements (if applicable), the PCI-DSS
Requirements and other rules or regulations of the Approved Bank Card Systems
related to data security.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by (i) a Company or any of its
wholly-owned Guarantor Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person (including, for clarity,
purchases of Merchant Accounts, Merchant Agreements, any rights to any residual
payment stream with respect thereto and/or portfolios consisting thereof) or
(ii) Intermediate Holdings of all of the Capital Stock of any Person, in each
case, for which Intermediate Holdings, such Company or wholly-owned Guarantor
Subsidiary has obtained the prior written consent of Administrative Agent in its
sole and absolute discretion; provided, Intermediate Holdings (solely with
respect to an acquisition of Capital Stock), a Company or any of its
wholly-owned Guarantor Subsidiaries may consummate any such acquisition without
the prior written consent of Administrative Agent upon satisfaction of the
following conditions:

(a) immediately prior to, and after giving effect to, such acquisition, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Guarantor Subsidiary of a Company in connection with such
acquisition shall be owned 100% by a Company or a Guarantor Subsidiary thereof,
and such Company or Guarantor Subsidiary shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of such Company or
Guarantor Subsidiary, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;

 

25



--------------------------------------------------------------------------------

(d) Intermediate Holdings and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.8 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with Section 6.8(f));

(e) Intermediate Holdings shall have delivered to Administrative Agent (i) at
least thirty (30) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with Section 6.8 as required under clause
(iv) above, together with all relevant financial information with respect to
such acquired assets, including the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with Section 6.8;

(f) any Person or assets or division as acquired in accordance herewith
(i) shall be in same business or lines of business in which Companies and/or
their Subsidiaries are engaged as of the Closing Date and (ii) for the four
quarter period most recently ended prior to the date of such acquisition, shall
have generated earnings before income taxes, depreciation, and amortization
during such period that shall exceed the amount of capital expenditures related
to such Person or assets or division during such period (calculated in
substantially the same manner as Consolidated Adjusted EBITDA and Consolidated
Capital Expenditures are calculated);

(g) the acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired;

(h) with respect to an acquisition of Merchant Accounts or Merchant Accounts,
such acquisition shall have been consummated solely by a Payment Subsidiary;

(i) (A) the sum of all amounts payable in connection with all such acquisitions
(including all transaction costs and all Indebtedness, liabilities, “earn-outs”
and contingent obligations incurred or assumed in connection therewith, but
excluding the Premier Payments Acquisition or any Merchant Portfolio
Acquisition) shall not exceed $1,000,000 individually or $3,000,000 in the
aggregate during the term of this Agreement and (B) the sum of all “earn-outs”
or Indebtedness consisting of the deferred purchase price of property acquired
(x) at any one time outstanding (assuming that all such “earn-outs” or other
Indebtedness shall be earned and/or shall become due to the maximum extent
possible) shall not exceed $500,000 in the aggregate and (y) in connection with
all such acquisitions (assuming that all such “earn-outs” or other Indebtedness
shall be earned and/or shall become due to the maximum extent possible) shall
not exceed $1,000,000 in the aggregate during the term of this Agreement;

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

26



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, to be executed by Intermediate Holdings, each Company
and each Guarantor Subsidiary in form and substance satisfactory to
Administrative Agent.

“Premier” means Premier Payments, LLC

“Premier Payments Acquisition” means an acquisition of Premier consummated
following the Closing Date pursuant to that certain Membership Interest Purchase
Agreement by and among Parent, BSCN Inc., a New York corporation and
wholly-owned subsidiary of Parent, Premier and Jeffrey Rubin.

“Prepayment Premium” as defined in the Fee Letter.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 70% of the nation’s 10 largest banks), as in effect
from time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Any Agent or
any Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

“Principal Office” means, for Administrative Agent, its “Principal Office” as
set forth on Appendix B, or such other office as Administrative Agent may from
time to time designate in writing to Company Agent and each Lender; provided,
however, for the purpose of making any payment on the Obligations or any other
amount due hereunder or any other Credit Document, the Principal Office of
Administrative Agent shall be 200 West Street, New York, New York, 10282 (or
such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company Agent and each
Lender).

“Processor” as defined in the definition of the term “Processor Agreement”.

“Processor Agreement” means an agreement, by and between the applicable Payment
Subsidiary and the applicable Sponsor Bank and/or other third party data
processor (the “Processor”), which provides for credit card and/or debit card
transaction processing and related services to Merchants pursuant to, and in
accordance with, one or more Approved Bank Card Systems (including services
relating to the authorization, transaction capture, settlement, chargeback
handling and transaction processing of credit card and debit card transactions).

“Processor Consent Agreement” means a processor consent agreement to be executed
by the applicable Payment Subsidiary, the applicable Processor and Collateral
Agent, substantially in the form of Exhibit H or otherwise in form and substance
reasonably acceptable to Collateral Agent.

“Prohibited Customer” means any customer or Merchant that (i) sells (or has an
ownership interest in a business that sells) adult products or medical
marijuana, (ii) operates (or has an ownership interest in) an on-line gambling
or on-line pharmacy business, (iii) engages in, directly or indirectly, any
illegal business or activity or (iv) is a Sanctioned Person.

 

27



--------------------------------------------------------------------------------

“Projections” as defined in Section 4.8.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by Intermediate Holdings or any of its
Subsidiaries in any real property.

“Recipient” means (a) any Agent and (b) any Lender, as applicable.

“Redwood Processor Agreement” means that certain Independent Sales Organization
Agreement and Member Services Provider Agreement, dated as of January 24, 2011
between Redwood Merchant Services, a division of Westamerica Bank and NMS.

“Register” as defined in Section 10.6(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.21(b).

“Requisite Lenders” means, at any time of determination, but subject to the
provisions of Section 2.20, one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the aggregate Term Loan Exposure of
all Lenders.

 

28



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of
Intermediate Holdings or any Company now or hereafter outstanding, except a
dividend payable solely in shares of that class of Capital Stock to the holders
of that class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of Intermediate Holdings or any Company now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Intermediate Holdings or any Company now
or hereafter outstanding; (iv) management or similar fees payable to any
Affiliates of Companies; and (v) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any subordinated Indebtedness.

“RIC” means a corporation that qualifies as a regulated investment company under
the provisions of Sections 852, et seq of the Internal Revenue Code.

“Rules” means the bylaws, regulations and/or other requirements that are
promulgated by Approved Bank Card Systems.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sanctioned Country” means a country subject to a sanctions program administered
by OFAC.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SBA Credit Agreement” means that certain Third Amended and Restated Loan and
Security Agreement, dated as of October 29, 2014, by and between Newtek Small
Business Finance, Inc. and Capital One, National Association.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

29



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933 and any successor statute.

“Solvency Certificate” means a Solvency Certificate of the chief accounting
officer of Intermediate Holdings substantially in the form of Exhibit E-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Sponsor Bank” means a federal or state chartered bank which is a member of the
Visa and/or MasterCard card associations (or another Approved Bank Card System)
and which processes credit and debit card transactions and provides related
services on behalf any Payment Subsidiary.

“Subject Transaction” as defined in Section 6.8(f).

“Subordinated Promissory Note” means an intercompany promissory note
substantially in the form of Exhibit I.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

30



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loans” means the loans made by Lenders to Companies pursuant to
Section 2.1.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A-1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan Commitments as of the Closing Date
is $38,000,000.

“Term Loan Commitment Period” means the period commencing on the Closing Date
and ending on the Term Loan Commitment Termination Date.

“Term Loan Commitment Termination Date” means the earliest to occur of (i) the
date which is twenty four (24) months following the Closing Date, (ii) the date
the Term Loan Commitments are permanently reduced to zero pursuant to
Section 2.12(b) or Section 2.13, (iii) the date of the termination of the Term
Loan Commitments pursuant to Section 8.1 and (iv) the Maturity Date.

“Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the sum of that Lender’s Term Loan Commitment and the aggregate
outstanding principal amount of the Term Loans of such Lender.

“Terminated Lender” as defined in Section 2.21.

“Title Policy” as defined in Section 5.11.

“Transaction Costs” means the fees, costs and expenses payable by Intermediate
Holdings, Companies or any Company’s Subsidiaries on or before the Closing Date
in connection with the transactions contemplated by the Credit Documents, to the
extent approved in writing by Administrative Agent.

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Underwriting Policies and Procedures” means those certain Credit Underwriting
Policies & Procedures of NMS disclosed to Administrative Agent prior to the
Closing Date.

“Unrestricted Cash-on-Hand” means, on any date of determination, all money,
currency or credit balances owned by Intermediate Holdings, Companies and the
Guarantor Subsidiaries and held in any demand or deposit account in the United
States of America on the

 

31



--------------------------------------------------------------------------------

date of determination (excluding, for purposes of clarity, any amounts available
to be drawn or funded under lines of credit or other debt facilities, including,
without, limitation, revolving loans); provided, however, that amounts
calculated under this definition shall exclude any amounts that would not be
considered Cash; provided, further, that amounts included under this definition
shall (i) be included only to the extent such amounts are not subject to any
Lien or other restriction or encumbrance of any kind (other than Liens
(x) arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights so long as such liens and
rights are not being enforced or otherwise exercised and (y) in favor of
Collateral Agent) and (ii) exclude any amounts held by Intermediate Holdings,
any Company or any Guarantor Subsidiary in escrow, trust or other fiduciary
capacity for or on behalf of a client of Intermediate Holdings, any Company,
such Guarantor Subsidiary or any of their respective Affiliates

“U.S.” means the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” as defined in Section 2.19(g).

“Visa” means VISA International, Inc., Visa USA Incorporated and its related
memberships and associations.

“Withholding Agent” means any Credit Party and Administrative Agent.

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Intermediate Holdings to Lenders pursuant to Section
5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements.

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement,

 

32



--------------------------------------------------------------------------------

instrument or other document as it was originally executed or as it may from
time to time be amended, restated, supplemented or otherwise modified (subject
to any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof,
(iv) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time and (v) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. In determining whether any individual event, act, condition or
occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 2. LOANS

2.1. Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, during
the Term Loan Commitment Period, each Lender severally agrees to make Term Loans
to Companies in an aggregate amount not exceeding such Lender’s Term Loan
Commitment; provided, that after giving effect to the making of any Term Loan,
Availability would be $0 or greater. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Section 2.12 and Section 2.13, all amounts owed hereunder with respect to the
Term Loans shall be paid in full no later than the Maturity Date. Each Lender’s
Term Loan Commitment shall (x) automatically and permanently be reduced by the
amount of each Term Loan made hereunder and (y) terminate immediately and
without further action on the Term Loan Commitment Termination Date.

(b) Borrowing Mechanics for Term Loans.

(i) Term Loans that are Base Rate Loans shall be made in an aggregate minimum
amount of $100,000 and integral multiples of $50,000 in excess of that amount,
and Term Loans that are LIBOR Rate Loans shall be in an aggregate minimum amount
of $100,000 and integral multiples of $50,000 in excess of that amount.

(ii) Intermediate Holdings shall deliver to Administrative Agent a fully
executed Funding Notice no later than 10:00 a.m. (New York City time) at least
three (3) Business Days prior to the proposed Credit Date in the case of a Term
Loan that is a LIBOR Rate Loan, and at least one (1) Business Day prior to the
proposed Credit Date in the case of a Term Loan that is a Base Rate Loan. Except
as otherwise provided herein, a Funding Notice for a Term Loan that is a LIBOR
Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Companies shall be bound to make a borrowing in
accordance therewith. Promptly upon receipt of any Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.

(iii) Each Lender shall make its Term Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the applicable Credit Date, by
wire transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office. Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Term Loans available
to Companies on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Term Loans received by
Administrative Agent from Lenders to be credited to the account of Companies at
Administrative Agent’s Principal Office or such other account as may be
designated in writing to Administrative Agent by Company Agent.

 

33



--------------------------------------------------------------------------------

2.2. [Intentionally Omitted].

2.3. [Intentionally Omitted].

2.4. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Term Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Term
Loan requested hereunder or purchase a participation required hereby nor shall
any Term Loan Commitment of any Lender be increased or decreased as a result of
a default by any other Lender in such other Lender’s obligation to make a Term
Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Term Loan requested on such Credit Date, Administrative Agent may assume that
such Lender has made such amount available to Administrative Agent on such
Credit Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to Companies a corresponding amount on such
Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three (3) Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company Agent and Companies shall immediately pay
such corresponding amount to Administrative Agent together with interest
thereon, for each day from such Credit Date until the date such amount is paid
to Administrative Agent, at the rate payable hereunder for Base Rate Loans for
such Term Loans. Nothing in this Section 2.4(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments hereunder or to
prejudice any rights that Companies may have against any Lender as a result of
any default by such Lender hereunder.

 

34



--------------------------------------------------------------------------------

2.5. Use of Proceeds. The proceeds of the Term Loans made on the Closing Date
shall be applied by Companies (a) to fund the Closing Date Parent Distribution
and repay in full the Existing Indebtedness with a portion of the proceeds of
the Closing Date Parent Distribution, (b) to pay fees and expenses in connection
with the Credit Documents and (c) for working capital and general corporate
purposes of Companies. The proceeds of Term Loans made after the Closing Date
shall be applied by Companies solely to consummate Permitted Acquisitions and
make cash distributions to Intermediate Holdings for further distribution to
Parent that are permitted under Section 6.5. No portion of the proceeds of any
Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

2.6. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Companies to such
Lender, including the amounts of the Term Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Companies, absent manifest error; provided, the failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Term Loan Commitments or Companies’ Obligations in respect of any
applicable Term Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b) Notes. If so requested by any Lender by written notice to Company Agent
(with a copy to Administrative Agent) at least two (2) Business Days prior to
the Closing Date, or at any time thereafter, Companies shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Company Agent’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan.

2.7. Interest on Term Loans.

(a) Except as otherwise set forth herein, each Term Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin.

(b) The basis for determining the rate of interest with respect to any Term
Loan, and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by

 

35



--------------------------------------------------------------------------------

Company Agent and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Term Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to Administrative Agent
in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Term Loan shall be a
Base Rate Loan.

(c) In connection with LIBOR Rate Loans there shall be no more than five (5)
Interest Periods outstanding at any time. In the event Company Agent fails to
specify between a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Term Loan (if outstanding as a
LIBOR Rate Loan) will be automatically converted into a Base Rate Loan on the
last day of the then-current Interest Period for such Term Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Company Agent fails to specify
an Interest Period for any LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Companies shall be deemed to have selected an
Interest Period of one (1) month. As soon as practicable after 10:00 a.m. (New
York City time) on each Interest Rate Determination Date, Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Company Agent and each Lender.

(d) Interest payable pursuant to Section 2.7(a) shall be computed on the basis
of a 360-day year, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Term Loan (i) the
date of the making of such Term Loan or the first day of an Interest Period
applicable to such Term Loan or, with respect to a Base Rate Loan being
converted from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan
to such Base Rate Loan, as the case may be, shall be included and (ii) the date
of payment of such Term Loan or the expiration date of an Interest Period
applicable to such Term Loan or, with respect to a Base Rate Loan being
converted to a LIBOR Rate Loan, the date of conversion of such Base Rate Loan to
such LIBOR Rate Loan, as the case may be, shall be excluded; provided, if a Term
Loan is repaid on the same day on which it is made, one (1) day’s interest shall
be paid on that Term Loan.

(e) Except as otherwise set forth herein, interest on each Term Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to that Term
Loan; (ii) upon any prepayment of that Term Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) on the
Maturity Date.

(f) Notwithstanding anything to the contrary contained herein, the interest rate
on any Base Rate Loan for any day shall never be less than the sum of (i) the
rate appearing on Reuters Screen LIBOR01 Page or on the comparable page of the
Bloomberg Information Services (or any successor or substitute page of such
service or successor or substitute service acceptable to Administrative Agent)
on such date (or the immediately preceding Business Day, if such date is not a
Business Day), as the rate for dollar deposits with a maturity comparable to an
Interest Period of one (1) month, divided by the sum of (x) 1 minus (y) the
Applicable Reserve Requirement plus (ii) the Applicable Margin for LIBOR Rate
Loans.

 

36



--------------------------------------------------------------------------------

2.8. Conversion/Continuation.

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Companies shall have the option:

(i) to convert at any time all or any part of any Term Loan from one Type of
Loan to another Type of Loan; provided, a LIBOR Rate Loan may only be converted
on the expiration of the Interest Period applicable to such LIBOR Rate Loan
unless Companies shall pay all amounts due under Section 2.17 in connection with
any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Term Loan as a LIBOR Rate Loan.

(b) Intermediate Holdings shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
(1) Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Companies shall be bound
to effect a conversion or continuation in accordance therewith.

2.9. Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Term Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Term Loans or
any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is two
percent (2.00%) per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Term Loans (or, in the case of any such
fees and other amounts, at a rate which is two percent (2.00%) per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, any LIBOR Rate Loans may be converted to Base Rate Loans at the
election of Administrative Agent at any time after the occurrence of such Event
of Default (irrespective of whether the Interest Period in effect at the time of
such conversion has expired) and thereupon shall become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is two
percent (2.00%) per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.9 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

 

37



--------------------------------------------------------------------------------

2.10. Fees. Companies agree to pay to Agents such fees in the amounts and at the
times set forth in the Fee Letter and such other fees in the amounts and at the
times separately agreed upon.

2.11. [Intentionally Omitted].

2.12. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, Companies may prepay any such Term Loans on
any Business Day in whole or in part, in an aggregate minimum amount of
$500,000; and

(2) with respect to LIBOR Rate Loans, Companies may prepay any such Term Loans
on any Business Day in whole or in part (together with any amounts due pursuant
to Section 2.17(c)) in an aggregate minimum amount of $500,000.

(ii) All such prepayments shall be made:

(1) upon not less than one (1) Business Day’s prior written or telephonic notice
in the case of Base Rate Loans; and

(2) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of LIBOR Rate Loans,

in each case given by Company Agent to Administrative Agent by 12:00 p.m. (New
York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent will
promptly transmit such telephonic or original notice for Term Loans by
telefacsimile or telephone to each Lender). Upon the giving of any such notice,
the principal amount of the Term Loans specified in such notice shall become due
and payable on the prepayment date specified therein. Any such voluntary
prepayment shall be applied as specified in Section 2.14(a).

(b) Voluntary Commitment Reductions.

(i) Companies may, upon not less than three (3) Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part any unused portion of
the Term Loan Commitments; provided, any such partial reduction of the Term Loan
Commitments shall be in an aggregate minimum amount of $500,000.

(ii) Company Agent’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Term Loan
Commitments shall be effective on the date specified in Company Agent’s notice
and shall reduce the Term Loan Commitment, as the case may be, of each Lender
proportionately to its Pro Rata Share thereof.

 

38



--------------------------------------------------------------------------------

2.13. Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the first Business Day following the date of
receipt by Intermediate Holdings or any of its Subsidiaries of any Net Asset
Sale Proceeds (including, for the avoidance of doubt, Net Asset Sale Proceeds
which result from the sale of Merchant Accounts or customer accounts of NTS) in
excess of $250,000 in the aggregate since the Closing Date, Companies shall
prepay the Term Loans and/or the Term Loan Commitments shall be permanently
reduced as set forth in Section 2.14(b) in an aggregate amount equal to such Net
Asset Sale Proceeds; provided, so long as no Default or Event of Default shall
have occurred and be continuing, upon delivery of a written notice to
Administrative Agent, Companies shall have the option, directly or through one
or more Subsidiaries, to invest all or any portion of such Net Asset Sale
Proceeds (the “Asset Sale Reinvestment Amounts”) in (1) long-term productive
assets of the general type used in the business of Companies if such assets are
purchased or constructed within one hundred eighty (180) days following receipt
of such Net Asset Sale Proceeds (and so long as any such individual or aggregate
investment in the amount of $250,000 or more has been consented to by
Administrative Agent and Required Lenders) or (2) Permitted Acquisitions if
(x) a definitive purchase agreement with respect to such Permitted Acquisition
is executed within one hundred twenty (120) days following receipt of such Net
Asset Sale Proceeds and (y) such Permitted Acquisition is consummated within one
hundred eighty (180) days of receipt thereof; provided further, pending any such
reinvestment all Asset Sale Reinvestment Amounts shall be held at all times
prior to such reinvestment, in a Controlled Account. In the event that the Asset
Sale Reinvestment Amounts are not reinvested by Companies prior to the earliest
of (i) the last day of such one hundred twenty (120) day period (if a definitive
purchase agreement with respect to a Permitted Acquisition has not been executed
in accordance with the other provisions of this Agreement), (ii) the last day of
such one hundred eighty (180) day period (if a definitive purchase agreement
with respect to a Permitted Acquisition has been executed but the transactions
contemplated thereby have not been consummated in accordance with the other
provisions of this Agreement) and (iii) the date of the occurrence of a Default
or an Event of Default, Administrative Agent shall apply such Asset Sale
Reinvestment Amounts to the Obligations as set forth in Section 2.14(b).

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Intermediate Holdings or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Companies shall prepay the Term Loans and/or
the Term Loan Commitments shall be permanently reduced as set forth in
Section 2.14(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, (i) so long as no Default or Event of Default shall have
occurred and be continuing, and (ii) to the extent that aggregate Net
Insurance/Condemnation Proceeds from the Closing Date through the applicable
date of determination do not exceed $250,000, Companies shall have the option,
directly or through one

 

39



--------------------------------------------------------------------------------

or more of its Subsidiaries to invest all or any portion of such Net
Insurance/Condemnation Proceeds within one hundred eighty (180) days of receipt
thereof in long term productive assets of the general type used in the business
of Intermediate Holdings and its Subsidiaries, which investment may include the
repair, restoration or replacement of the applicable assets thereof; provided
further, pending any such investment all such Net Insurance/Condemnation
Proceeds, as the case may be, shall be held at all times prior to such
reinvestment, in a Controlled Account. In the event that the Net
Insurance/Condemnation Proceeds are not reinvested by Companies prior to the
earlier of (i) the last day of such one hundred eighty (180) day period and
(ii) the date of the occurrence of a Default or an Event of Default,
Administrative Agent shall apply such Net Insurance/Condemnation Proceeds to the
Obligations as set forth in Section 2.14(b).

(c) Issuance of Equity Securities. On the date of receipt by Intermediate
Holdings of any Cash proceeds from a capital contribution to, or the issuance of
any Capital Stock of, Intermediate Holdings (other than Capital Stock issued
(i) during the absence of any Default or Event of Default, (ii) pursuant to any
employee stock or stock option compensation plan, or (iii) for purposes approved
in writing by Administrative Agent), Companies shall prepay the Term Loans
and/or the Term Loan Commitments shall be permanently reduced as set forth in
Section 2.14(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to non-Affiliates, including reasonable
legal fees and expenses.

(d) Issuance of Debt. On the date of receipt by Intermediate Holdings or any of
its Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Intermediate Holdings or any of its Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.1), Companies shall
prepay the Term Loans and/or the Term Loan Commitments shall be permanently
reduced as set forth in Section 2.14(b) in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses.

(e) Prepayment of Excess Outstanding Amounts. Concurrently with the delivery of
the financial statements pursuant to Section 5.1(a), Companies shall prepay Term
Loans and/or the Term Loan Commitments shall be reduced as set forth in
Section 2.14(b) in an amount equal to 100% of the amount by which (x) the
Consolidated Total Debt as of the date of such financial statements exceeds
(y) Consolidated Adjusted EBITDA for the twelve month period ending on the last
day of the Fiscal Month for which such financial statements were prepared,
multiplied by the then in effect maximum Leverage Ratio permitted as of the last
day of the immediately preceding Fiscal Quarter pursuant to Section 6.8(c).

(f) Curative Equity. Within one (1) Business Day of the date of receipt by
Parent of the proceeds of any Curative Equity pursuant to Section 8.2, Companies
shall prepay the Term Loans and/or the Term Loan Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an amount equal to 100%
of such proceeds of Curative Equity.

(g) Prepayment Certificate. Concurrently with any prepayment of the Term Loans
and/or reduction of the Term Loan Commitments pursuant to Sections 2.13(a)
through

 

40



--------------------------------------------------------------------------------

2.13(f), Company Agent shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds and compensation owing to Lenders under Section 2.12(c), if any. In
the event that Companies shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Companies shall
promptly make an additional prepayment of the Term Loans and/or the Term Loan
Commitments shall be permanently reduced in an amount equal to such excess, and
Company Agent shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

2.14. Application of Prepayments/Reductions.

(a) Application of Prepayments by Type of Loans. Any voluntary prepayments of
Term Loans pursuant to Section 2.12 and any mandatory prepayment of any Term
Loan pursuant to Section 2.13 shall be applied as follows:

first, to the payment of all fees, and all expenses specified in Section 10.2,
to the full extent thereof;

second, to the payment of any accrued interest at the Default Rate, if any;

third, to the payment of any accrued interest (other than Default Rate interest,
if any);

fourth, to the payment of the Prepayment Premium, if any, on any Term Loan or
Term Loan Commitment;

fifth, to prepay Term Loans; and

sixth, to pay any remaining Obligations due and owing to Agents and/or Lenders
to the full extent thereof.

Any unused portion of the Term Loan Commitments shall be permanently reduced to
zero prior to application pursuant to the sixth tier above.

(b) Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate Loans.
Any prepayment of any Term Loan shall be applied first to Base Rate Loans to the
full extent thereof before application to LIBOR Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Companies pursuant to Section 2.17(c).

2.15. General Provisions Regarding Payments.

(a) All payments by Companies of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent, for the account of Lenders, not later than
12:00 p.m. (New York City time) on the date due at 200 West Street, New York,
New York, 10282 or via wire transfer of immediately available funds to account
number 000230435874 maintained by Administrative

 

41



--------------------------------------------------------------------------------

Agent with JPMorgan Chase Bank (ABA No. 021000021) in New York City (or at such
other location or bank account within the City and State of New York as may be
designated by Administrative Agent from time to time); funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Companies on the next Business Day.

(b) All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including
all fees payable with respect thereto, to the extent received by Administrative
Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(f) [Intentionally Omitted.]

(g) Administrative Agent shall deem any payment by or on behalf of Companies
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company Agent and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate determined pursuant to Section 2.9 from the date such amount was
due and payable until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the Obligations have become due and payable in full hereunder, whether by
acceleration, maturity or otherwise, all payments or proceeds received by any
Agent hereunder or under any Collateral Document in respect of any of the
Obligations (including, but not limited to, Obligations arising under any
Interest Rate Agreement that are owing to any Lender or Lender

 

42



--------------------------------------------------------------------------------

Counterparty), including, but not limited to all proceeds received by any Agent
in respect of any sale, any collection from, or other realization upon all or
any part of the Collateral, shall be applied in full or in part as follows:
first, to the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to each Agent and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by any Agent in connection therewith, and all amounts for which any
Agent is entitled to indemnification hereunder or under any Collateral Document
(in its capacity as an Agent and not as a Lender) and all advances made by any
Agent under any Collateral Document for the account of the applicable Grantor,
and to the payment of all costs and expenses paid or incurred by any Agent in
connection with the exercise of any right or remedy hereunder or under any
Collateral Document, all in accordance with the terms hereof or thereof; second,
to the extent of any excess of such proceeds, to the payment of all other
Obligations for the ratable benefit of the Lenders and the Lender
Counterparties; and third, to the extent of any excess of such proceeds, to the
payment to or upon the order of such Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

2.16. Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral or in the
Fee Letter, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Term Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of a Company or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Each Company expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by such Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.

2.17. Making or Maintaining LIBOR Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive

 

43



--------------------------------------------------------------------------------

and binding upon all parties hereto), on any Interest Rate Determination Date
with respect to any LIBOR Rate Loans, that by reason of circumstances affecting
the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such LIBOR Rate Loans on the basis
provided for in the definition of Adjusted LIBOR Rate, Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to Company Agent and each Lender of such determination, whereupon
(i) no Term Loans may be made as, or converted to, LIBOR Rate Loans until such
time as Administrative Agent notifies Company Agent and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by Company Agent with respect to
the Term Loans in respect of which such determination was made shall be deemed
to be rescinded by Company Agent.

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company Agent and Administrative Agent) that the making,
maintaining or continuation of its LIBOR Rate Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the Closing Date which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Company Agent
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Term Loans as, or to convert Term
Loans to, LIBOR Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Rate Loan then being requested by Companies
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Term Loan as (or continue such Term Loan as or convert
such Term Loan to, as the case may be) a Base Rate Loan, (3) the Affected
Lender’s obligation to maintain its outstanding LIBOR Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a LIBOR Rate Loan then being requested by Companies pursuant to a Funding
Notice or a Conversion/Continuation Notice, Companies shall have the option,
subject to the provisions of this Section 2.17, to rescind such Funding Notice
or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17 shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Term
Loans as, or to convert Term Loans to, LIBOR Rate Loans in accordance with the
terms hereof.

 

44



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Companies
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBOR Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Term Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or (iii) if any
prepayment of any of its LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by Company Agent.

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an
amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.

2.18. Increased Costs and Taxes; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Other Connection Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Term Loans made
by such Lender;

 

45



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Term Loan or of maintaining its obligation to make any such Term
Loan, or to reduce the amount of any sum received or receivable by such Lender
or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such other Recipient, Companies
will pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements; Certificates for Reimbursement; Delay in Requests.

(i) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitments of such Lender or the Term Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Companies will
pay to such Lender, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(ii) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 2.16(a) or 2.16(b) and delivered to
Company Agent, shall be conclusive absent manifest error. Companies shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to Section 2.18(a) or 2.18(b) shall not constitute a
waiver of such Lender’s right to demand such compensation; provided, Companies
shall not be required to compensate a Lender pursuant to this Section 2.18 for
any increased costs incurred or reductions suffered more than one hundred and
eighty (180) days prior to the date such Lender notifies Companies of the Change
in Law giving rise to such increased costs or reductions and such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred and eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

46



--------------------------------------------------------------------------------

2.19. Taxes; Withholding, etc.

(a) [Intentionally Omitted].

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.19(d)) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to Company
Agent by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Administrative Agent in connection with any Credit Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph (e).

 

47



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.19, such
Credit Party shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to
Company Agent and Administrative Agent, at the time or times reasonably
requested by Company Agent or Administrative Agent, such properly completed and
executed documentation reasonably requested by Company Agent or Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Company Agent or Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Company Agent or
Administrative Agent as will enable Company Agent or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.19(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Company Agent and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Company Agent or Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Company Agent and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Company Agent or Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed

 

48



--------------------------------------------------------------------------------

originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of a Company within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, if the Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Company Agent and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Company Agent or Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Company Agent or Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Company Agent and Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by Company Agent or Administrative Agent such

 

49



--------------------------------------------------------------------------------

documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Company Agent or Administrative Agent as
may be necessary for Companies and Administrative Agent to comply with their and
the other Credit Parties’ obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Company Agent and Administrative Agent
in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Credit Document.

2.20. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender violates any provision of
Section 9.5(c), or, other than at the direction or request of any regulatory
agency or authority, defaults (in each case, a “Defaulting Lender”) in its
obligation to fund (a “Funding Default”) any Term Loan (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Credit

 

50



--------------------------------------------------------------------------------

Documents; (b) to the extent permitted by applicable law, until such time as the
Default Excess, if any, with respect to such Defaulting Lender shall have been
reduced to zero, (i) any voluntary prepayment of the Term Loans shall, if
Administrative Agent so directs at the time of making such voluntary prepayment,
be applied to the Term Loans of other Lenders as if such Defaulting Lender had
no Term Loans outstanding and the Term Loan Exposure and Term Loans of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Term Loans
shall, if Administrative Agent so directs at the time of making such mandatory
prepayment, be applied to the Term Loans of other Lenders (but not to the Term
Loans of such Defaulting Lender) as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender, it being understood and agreed that
any portion of any mandatory prepayment of the Term Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b) shall be paid to the non-Defaulting Lenders on a ratable basis;
(c) such Defaulting Lender’s Term Loan Commitment and outstanding Term Loans
shall be excluded for purposes of calculating the Term Loan Commitment fee
payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Term Loan Commitment fee pursuant to Section 2.10 with respect to
such Defaulting Lender’s Term Loan Commitment in respect of any Default Period
with respect to such Defaulting Lender and (d) the Term Loan Exposure as at any
date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender. No Term Loan or Term Loan
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.20, performance by Companies
of their respective obligations hereunder and the other Credit Documents shall
not be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.20. The rights and remedies against a Defaulting
Lender under this Section 2.20 are in addition to other rights and remedies
which Companies may have against such Defaulting Lender with respect to any
Funding Default and which Administrative Agent or any Lender may have against
such Defaulting Lender with respect to any Funding Default or violation of
Section 9.5(c).

2.21. Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.18(a) or 2.18(b), or requires Companies to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, then such
Lender shall (at the request of Company Agent) use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.18(a) or 2.18(b) as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Companies hereby jointly and
severally agree to pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.

(b) Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a)(i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company Agent that such Lender is
an Affected Lender or that such Lender

 

51



--------------------------------------------------------------------------------

is entitled to receive payments under Section 2.17, 2.18, or 2.19, (ii) the
circumstances which have caused such Lender to be an Affected Lender or which
entitle such Lender to receive such payments shall remain in effect, and
(iii) such Lender shall fail to withdraw such notice within five (5) Business
Days after Company Agent’s request for such withdrawal; or (b)(i) any Lender
shall become a Defaulting Lender, (ii) the Default Period for such Defaulting
Lender shall remain in effect and (iii) such Defaulting Lender shall fail to
cure the default as a result of which it has become a Defaulting Lender within
five (5) Business Days after Company Agent’s request that it cure such default;
or (c) in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions hereof as contemplated
by Section 10.5(b), the consent of Administrative Agent shall have been obtained
but the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender or Non-Consenting
Lender (the “Terminated Lender”), Administrative Agent may (which, in the case
of an Increased-Cost Lender, only after receiving written request from Company
Agent to remove such Increased-Cost Lender), by giving written notice to Company
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Term Loans and/or Term Loan Commitments, if any, in full
to one or more Eligible Assignees (each a “Replacement Lender”) in accordance
with the provisions of Section 10.6 and Terminated Lender shall pay any fees
payable thereunder in connection with such assignment; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Term Loans of the Terminated Lender and
(B) an amount equal to all accrued, but theretofore unpaid, fees owing to such
Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment,
Companies shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18 or 2.19; and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. In the event that the Terminated Lender fails to execute
an Assignment Agreement pursuant to Section 10.6 within five (5) Business Days
after receipt by the Terminated Lender of notice of replacement pursuant to this
Section 2.21(b) and presentation to such Terminated Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 2.21(b), the
Terminated Lender shall be deemed to have executed and delivered such Assignment
Agreement, and upon the execution and delivery of Assignment Agreement by the
Replacement Lender and Administrative Agent, shall be effective for purposes of
this Sections 2.21(b) and 10.6. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Term Loan
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

2.22. Joint and Several Liability of Companies.

(a) Each Company is accepting joint and several liability hereunder and under
the other Credit Documents in consideration of the financial accommodations to
be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Company and in consideration of the
undertakings of the other Companies to accept joint and several liability for
the Obligations.

 

52



--------------------------------------------------------------------------------

(b) Each Company, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Companies, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.22), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Company without
preferences or distinction among them.

(c) If and to the extent that any Company shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Companies will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Company under the provisions of this Section 2.22
constitute the absolute and unconditional, full recourse Obligations of each
Company enforceable against each Company to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.22(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Company
hereby waives notice of acceptance of its joint and several liability, notice of
any Term Loan under or pursuant to this Agreement, notice of the occurrence of
any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by any Agent or
Lenders under or in respect of any of the Obligations, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement).
Each Company hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Agent or Lenders at any time or times in respect of any default by any
Company in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by any
Agent or Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any Company. Without limiting the generality of the
foregoing, each Company assents to any other action or delay in acting or
failure to act on the part of any Agent or Lender with respect to the failure by
any Company to comply with any of its respective Obligations, including any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder, which might, but
for the provisions of this Section 2.22 afford grounds for terminating,
discharging or relieving any Company, in whole or in part, from any of its
Obligations under this Section 2.22, it being the intention of each Company
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Company under this Section 2.22 shall not be discharged
except by performance and then only

 

53



--------------------------------------------------------------------------------

to the extent of such performance. The Obligations of each Company under this
Section 2.22 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Company or any Agent or Lender.

(f) Each Company represents and warrants to Agents and Lenders that such Company
is currently informed of the financial condition of Companies and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Company further represents and warrants
to Agents and Lenders that such Company has read and understands the terms and
conditions of the Credit Documents. Each Company hereby covenants that such
Company will continue to keep informed of Companies’ financial condition and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

(g) The provisions of this Section 2.22 are made for the benefit of each Agent,
each Lender and their respective successors and assigns, and may be enforced by
it or them from time to time against any or all Companies as often as occasion
therefor may arise and without requirement on the part of any Agent, any Lender,
or any of their successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any Company or to
exhaust any remedies available to it or them against any Company or to resort to
any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 2.22
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Company, or otherwise, the provisions of this Section 2.22
will forthwith be reinstated in effect, as though such payment had not been
made.

(h) Each Company hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Company with respect to any
liability incurred by it hereunder or under any of the other Credit Documents,
any payments made by it to Agents or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Company may have
against any other Company with respect to any payments to any Agent or any
Lender hereunder are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Company, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Company therefor.

(i) Each Company hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Company will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Company
owing to such Company until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing

 

54



--------------------------------------------------------------------------------

sentence, such Company shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Company as trustee for Administrative Agent, and such Company shall deliver
any such amounts to Administrative Agent for application to the Obligations in
accordance with Section 2.15(h).

2.23. Company Agent. Each Company hereby irrevocably appoints NMS as the
borrowing agent and attorney-in-fact for the Companies (“Company Agent”) which
appointment shall remain in full force and effect during the term of this
Agreement. Each Company hereby irrevocably appoints and authorizes the Company
Agent (i) to provide Administrative Agent with all notices with respect to
notices and instructions under this Agreement; (ii) to receive all notices and
instructions from Agents and Lenders to the Companies under this Agreement and
(iii) to take such action as the Company Agent deems appropriate on its behalf
to exercise such other powers as are reasonably incidental thereto to carry out
the purposes of this Agreement. It is understood that the handling of the Term
Loans and Collateral of the Companies in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to the Companies in order to
utilize the collective borrowing powers of the Companies in the most efficient
and economical manner and at their request, and that neither Agents nor Lenders
shall incur liability to any Company as a result hereof. Each Company expects to
derive benefit, directly or indirectly, from the handling of the Term Loans and
Collateral in a combined fashion since the successful operation of each Company
is dependent on the continued successful performance of the integrated group. To
induce Agents and Lenders to do so, and in consideration thereof, each Company
hereby jointly and severally agrees to indemnify each Agent and Lender and hold
each Agent and Lender harmless against any and all liability, expense, loss or
claim of damage or injury, made against Agents and Lenders by any Company or by
any third party whosoever, arising from or incurred by reason of (a) the
handling of the Term Loans and Collateral of the Companies as herein provided,
(b) Agents’ and Lenders’ reliance on any instructions of the Company Agent, or
(c) any other action taken by Agents and Lenders hereunder or under the other
Credit Documents, except that the Companies will have no liability to the
relevant Indemnitee under this Section 2.23 with respect to any liability that
has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Indemnitee.

 

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party and each other party thereto for each Lender.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date

 

55



--------------------------------------------------------------------------------

prior thereto; (ii) signature and incumbency certificates of the officers of
such Person executing the Credit Documents to which it is a party;
(iii) resolutions of the Board of Directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation and in each jurisdiction in which it
is qualified as a foreign corporation or other entity to do business, each dated
a recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Intermediate Holdings and its Subsidiaries shall be as set
forth on Schedule 4.1.

(d) Existing Indebtedness. On the Closing Date, Parent and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness, (ii) terminated any
commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Administrative Agent all documents or instruments necessary
to release all Liens securing Existing Indebtedness or other obligations of
Parent, Intermediate Holdings and Intermediate Holdings’ Subsidiaries thereunder
being repaid on the Closing Date, (iv) delivered to Administrative Agent all
documents or instruments necessary to release all Liens on the equity interests
and other assets of Intermediate Holdings or any of its Subsidiaries securing
any Indebtedness of Parent or any of its Subsidiaries; (v) delivered to
Administrative Agent all documents or instruments necessary to release
Intermediate Holdings and any of its Subsidiaries from any guaranty of
Indebtedness of Parent or any of its Subsidiaries and (vi) made arrangements
satisfactory to Administrative Agent with respect to the cancellation of any
letters of credit outstanding thereunder.

(e) Transaction Costs. On or prior to the Closing Date, Company Agent shall have
delivered to Administrative Agent Companies’ reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(f) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent.

(g) Real Estate Assets. Collateral Agent shall have received from each
applicable Credit Party a fully executed Landlord Personal Property Collateral
Access Agreement relating to each Leasehold Property listed in Schedule 3.1(g).

 

56



--------------------------------------------------------------------------------

(h) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

(i) evidence satisfactory to Collateral Agent of the compliance by Intermediate
Holdings and each of its Subsidiaries of their obligations under the Pledge and
Security Agreement and the other Collateral Documents (including their
obligations to authorize or execute, as the case may be, and deliver UCC
financing statements, originals of securities, instruments and chattel paper and
any agreements governing deposit and/or securities accounts as provided
therein);

(ii) A completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of Intermediate Holdings, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of
Intermediate Holdings and each of its Subsidiaries in the jurisdictions
specified in the Collateral Questionnaire, together with copies of all such
filings disclosed by such search, and (B) UCC termination statements (or similar
documents) duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens); and

(iii) evidence that Intermediate Holdings and its Subsidiaries shall have taken
or caused to be taken any other action, executed and delivered or caused to be
executed and delivered any other agreement, document and instrument (including
without limitation, (i) a Landlord Personal Property Collateral Access Agreement
executed by the landlord of any Leasehold Property and by Intermediate Holdings
or the applicable Subsidiary, as applicable, and (ii) any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.1(b)) and
made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Collateral Agent.

(i) Processor Consent Agreements. Collateral Agent shall have received (i) a
Processor Consent Agreement, duly executed and delivered by (A) First Data with
respect to the First Data Processor Agreement and (B) Redwood Merchant Services
with respect to the Redwood Processor Agreement; and (ii) a certification from
the applicable Payment Subsidiary that it has delivered to Collateral Agent a
fully-executed copy of each Processor Agreement (including all amendments and
modifications thereto), in each case as in effect on the Closing Date.

(j) Financial Statements; Projections. Lenders shall have received (i) the
Historical Financial Statements, (ii) pro forma consolidated and consolidating
balance sheets of Intermediate Holdings and its Subsidiaries as at the Closing
Date, and reflecting the financings and the other transactions contemplated by
the Credit Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall be in form and substance satisfactory to
Administrative Agent, (iii) pro forma consolidated and consolidating income
statements of Intermediate Holdings and its Subsidiaries as at the Closing Date,
and reflecting the consummation of the financings and the other transactions
contemplated by the Credit Documents to occur on or prior to the Closing Date,
and (iv) the Projections.

 

57



--------------------------------------------------------------------------------

(k) Evidence of Insurance. Collateral Agent shall have received a certificate
from Companies’ insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Collateral Agent, for the benefit
of Secured Parties, as additional insured and loss payee thereunder to the
extent required under Section 5.5.

(l) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of (i) Platte, Klarsfeld, Liveine & Lachtman, LLP, New York counsel for Credit
Parties and (ii) O’Reilly & Mark, PC, Maryland counsel to Parent, in each case,
as to such matters as Administrative Agent may reasonably request, dated as of
the Closing Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).

(m) Opinions of Counsel to Administrative Agent. Lenders shall have received
originally executed copies of one or more favorable written opinions of Alston &
Bird LLP, counsel to Administrative Agent, dated as of the Closing Date, in form
and substance reasonably satisfactory to Administrative Agent.

(n) Fees. Companies shall have paid to Administrative Agent the fees payable on
the Closing Date referred to in Section 2.10(c).

(o) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Intermediate Holdings dated as of the
Closing Date and addressed to Administrative Agent and Lenders, and in form,
scope and substance satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that after giving effect to the making of the
Credit Extensions hereunder on the Closing Date, Intermediate Holdings and its
Subsidiaries are and will be Solvent.

(p) Closing Date Certificate. Intermediate Holdings and Companies shall have
delivered to Administrative Agent an originally executed Closing Date
Certificate, together with all attachments thereto.

(q) Due Diligence. Administrative Agent and its counsel shall have completed
business, legal and collateral due diligence (including (i) completion and
review of third party merchant portfolio analysis and valuation,
(ii) completion, review and evaluation and a third party accounting and tax due
diligence report (which shall include a quality of earnings analysis),
(iii) management background checks, (iv) information technology diligence,
including review of the NewTracker License Agreement, (v) environmental reviews
(if applicable) and (vi) review of existing Processor Agreements), in each case,
in scope and with results which are satisfactory to Administrative Agent.

(r) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents, or that could have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

(s) No Changes. Other than changes occurring in the ordinary course of business,
no information or materials are or should have been available to Parent,
Intermediate Holdings and Intermediate Holdings’ Subsidiaries as of the Closing
Date that are materially inconsistent with the material previously provided to
Administrative Agent for its due diligence review of Parent, Intermediate
Holdings and Intermediate Holdings’ Subsidiaries.

(t) Minimum Consolidated Liquidity. Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to Administrative Agent
that on the Closing Date and immediately after giving effect to any Credit
Extensions to be made on the Closing Date, the repayment in full of the Existing
Indebtedness and the payment of all Transaction Costs required to be paid in
Cash, Intermediate Holdings and its Subsidiaries have Consolidated Liquidity of
at least $12,000,000.

(u) Minimum Recurring Net Revenue. Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to Administrative Agent
that the Payment Subsidiaries have generated trailing twelve-month pro forma
Eligible Recurring Net Revenue (including pro forma adjustments acceptable to
Administrative Agent in its sole discretion) for the twelve month period ending
on the last day of the month completed thirty-one (31) days immediately prior to
the Closing Date of at least $11,500,000.

(v) Minimum EBITDA. The pro forma income statement delivered pursuant to
Section 3.1(j) shall demonstrate in form and substance reasonably satisfactory
to Administrative Agent that Intermediate Holdings and its Subsidiaries shall
have generated trailing twelve month Consolidated Adjusted EBITDA (including pro
forma adjustments acceptable to Administrative Agent in its sole discretion) for
the twelve-month period ending on the last day of the month completed thirty-one
(31) days immediately prior to the Closing Date of at least $11,000,000.

(w) Maximum Leverage Ratio. The pro forma balance sheet delivered pursuant to
Section 3.1(j) shall demonstrate in form and substance reasonably satisfactory
to Administrative Agent that on the Closing Date and immediately after giving
effect to any Credit Extensions to be made on the Closing Date, the repayment in
full of the Existing Indebtedness and the payment of all Transaction Costs
required to be paid in Cash, the ratio of (i) Consolidated Total Debt as of the
Closing Date to (ii) pro forma Consolidated Adjusted EBITDA (including pro forma
adjustments acceptable to Administrative Agent in its sole discretion) for the
twelve-month period ending on the last day of the month completed thirty-one
(31) days immediately prior to the Closing Date shall not be greater than
1.80:1.00.

(x) No Material Adverse Change. Since December 31, 2014, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.

(y) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be satisfactory in form and substance
to Administrative Agent and such counsel, and Administrative Agent, and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent may reasonably request.

(z) Amendment to SBA Credit Agreement. On the Closing Date, Administrative Agent
shall have received a copy of an amendment to the SBA Credit Agreement, duly
executed by the parties thereto in form and substance satisfactory to
Administrative Agent.

 

59



--------------------------------------------------------------------------------

Each Lender, by delivering its signature page to this Agreement and funding a
Term Loan on the Closing Date, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Term Loan,
on any Credit Date, including the Closing Date, are subject to the satisfaction,
or waiver in accordance with Section 10.5, of the following conditions
precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice;

(ii) after making the Credit Extensions requested on such Credit Date,
Availability would be $0 or greater;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;

(v) the chief accounting officer of Parent shall have delivered an certificate
signed by an Authorized Officer of Parent representing and warranting and
otherwise demonstrating to the satisfaction of Administrative Agent that, as of
such Credit Date, Parent reasonably expects, after giving effect to the proposed
borrowing and based upon good faith determinations and projections consistent
with the Financial Plan, Intermediate Holdings and its Subsidiaries to be in
compliance with all operating and financial covenants set forth in this
Agreement as of the last day of the current Fiscal Quarter; and

(vi) with respect to any Credit Extension, the use of proceeds of which is
intended to finance a Permitted Acquisition, Administrative Agent shall have
received evidence that the related acquisition is a Permitted Acquisition and
all acquisition documentation shall be in form and substance satisfactory to
Administrative Agent in its reasonable discretion.

 

60



--------------------------------------------------------------------------------

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Company Agent
may give Administrative Agent telephonic notice by the required time of any
proposed borrowing or conversion/continuation, as the case may be; provided each
such notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the applicable date of borrowing or
continuation/conversion. Neither Administrative Agent nor any Lender shall incur
any liability to Companies in acting upon any telephonic notice referred to
above that Administrative Agent believes in good faith to have been given by a
duly authorized officer or other person authorized on behalf of Companies or for
otherwise acting in good faith.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Intermediate Holdings and each Company
represent and warrant to each Agent and Lender, on the Closing Date and on each
Credit Date, that the following statements are true and correct:

4.1. Organization; Requisite Power and Authority; Qualification. Intermediate
Holdings and each of its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2. Capital Stock and Ownership. The Capital Stock of each of Intermediate
Holdings and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
Closing Date, there is no existing option, warrant, call, right, commitment or
other agreement to which Intermediate Holdings or any of its Subsidiaries is a
party requiring, and there is no membership interest or other Capital Stock of
Intermediate Holdings or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Intermediate Holdings or
any of its Subsidiaries of any additional membership interests or other Capital
Stock of Intermediate Holdings or any of its

 

61



--------------------------------------------------------------------------------

Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Intermediate Holdings or any of its Subsidiaries.
Schedule 4.2 correctly sets forth the ownership interest of Intermediate
Holdings and each of its Subsidiaries in their respective Subsidiaries as of the
Closing Date.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by each Credit Party
of the Credit Documents to which it is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to any Credit Party, any of the Organizational Documents of any
Credit Party, or any order, judgment or decree of any court or other agency of
government binding on any Credit Party; (b) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Processor Agreement or any other Contractual Obligation of any Credit Party;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of any Credit Party (other than any Liens created under any
of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Processor or any other Person under any
Contractual Obligation of any Credit Party, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders.

4.5. Governmental Consents. The execution, delivery and performance by each
Credit Party of the Credit Documents to which it is a party and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither Parent nor any of its
Subsidiaries has any contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not

 

62



--------------------------------------------------------------------------------

reflected in the Historical Financial Statements or the notes thereto and which
in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Parent
and its Subsidiaries taken as a whole.

4.8. Projections. On and as of the Closing Date, the Projections of Intermediate
Holdings and its Subsidiaries for the period of Fiscal Year 2015 through and
including Fiscal Year 2019, including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place, (the “Projections”) are
based on good faith estimates and assumptions made by the management of
Intermediate Holdings; provided, the Projections are not to be viewed as facts
and that actual results during the period or periods covered by the Projections
may differ from such Projections and that the differences may be material;
provided further, as of the Closing Date, management of Intermediate Holdings
believed that the Projections were reasonable and attainable.

4.9. No Material Adverse Change. Since December 31, 2014, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

4.10. [Intentionally Omitted.]

4.11. Adverse Proceedings, etc. Except as set forth on Schedule 4.11, there are
no Adverse Proceedings, individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect. Neither Intermediate Holdings nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, all tax
returns and reports of Intermediate Holdings and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Intermediate Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. Intermediate Holdings knows of
no proposed tax assessment against Intermediate Holdings or any of its
Subsidiaries which is not being actively contested by Intermediate Holdings or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.13. Properties.

(a) Title. Each of Intermediate Holdings and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected

 

63



--------------------------------------------------------------------------------

in their respective Historical Financial Statements referred to in Section 4.7
and in the most recent financial statements delivered pursuant to Section 5.1,
in each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of Intermediate Holdings or any of its Subsidiaries, regardless of whether
such Person is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and Intermediate Holdings does not have knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.

4.14. Environmental Matters. Neither Intermediate Holdings nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Intermediate
Holdings nor any of its Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law.
There are and, to Intermediate Holdings’ and each of its Subsidiaries’
knowledge, have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Intermediate Holdings or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Intermediate Holdings nor any of its
Subsidiaries, to any Credit Party’s knowledge, any predecessor of Intermediate
Holdings or any of its Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials at any Facility,
and none of Intermediate Holdings’ nor any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to Intermediate
Holdings or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

4.15. No Defaults. Neither Intermediate Holdings nor any of its Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or

 

64



--------------------------------------------------------------------------------

conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, which,
together with any updates provided pursuant to Section 5.1(l), all such Material
Contracts are in full force and effect and no defaults currently exist
thereunder (other than as described in Schedule 4.16 or in such updates).

4.17. Governmental Regulation. Neither Intermediate Holdings nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Intermediate Holdings nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940. Parent is an “investment company” that has elected to be regulated as a
BDC and qualifies as a RIC.

4.18. Margin Stock. Neither Intermediate Holdings nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Term Loans made to any Company will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

4.19. Employee Matters. Neither Intermediate Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Intermediate Holdings or any of its
Subsidiaries, or to the best knowledge of the Intermediate Holdings and
Companies, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Intermediate Holdings
or any of its Subsidiaries or to the best knowledge of Intermediate Holdings and
the Companies, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving Intermediate Holdings or any of its
Subsidiaries, and (c) to the best knowledge of the Intermediate Holdings and
Companies, no union representation question existing with respect to the
employees of Intermediate Holdings or any of its Subsidiaries and, to the best
knowledge of Intermediate Holdings and Companies, no union organization activity
that is taking place, except (with respect to any matter specified in clause
(a), (b) or (c) above, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.

4.20. Employee Benefit Plans. Intermediate Holdings, each of its Subsidiaries
and each of their respective ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published

 

65



--------------------------------------------------------------------------------

interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan. Each Employee
Benefit Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the Internal
Revenue Service indicating that such Employee Benefit Plan is so qualified and
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Employee Benefit Plan to lose its qualified status. No
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or is expected to be incurred by Intermediate Holdings, any
of its Subsidiaries or any of their ERISA Affiliates. No ERISA Event has
occurred or is reasonably expected to occur. Except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Intermediate
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates.
The present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Intermediate Holdings, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Intermediate Holdings,
any of its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is zero. Intermediate Holdings, each of its
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

4.21. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated hereby.

4.22. Solvency. Each Credit Party is and, upon the incurrence of any Credit
Extension by Companies on any date on which this representation and warranty is
made, will be, Solvent.

4.23. Compliance with Statutes, etc. Each of Intermediate Holdings and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Intermediate Holdings or any of its
Subsidiaries), except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

4.24. Disclosure. No representation or warranty of Parent or any of its
Subsidiaries contained in any Credit Document or in any other documents,
certificates or written statements furnished to Lenders by or on behalf of
Parent or any of its Subsidiaries for use in connection

 

66



--------------------------------------------------------------------------------

with the transactions contemplated hereby contains any untrue statement of a
material fact or omits to state a material fact (known to Parent or any of its
Subsidiaries, in the case of any document not furnished by any of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known (or which should upon the
reasonable exercise of diligence be known) to Parent or any of its Subsidiaries
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

4.25. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act and each of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Act”). No part of the proceeds of the Term Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

4.26. Patents, Trademarks, Copyrights, Licenses, Etc. Intermediate Holdings and
each of its Subsidiaries owns or possesses the right to use all the NewTracker
System and all other material patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Person, without known or alleged (in writing) conflict with
the rights of others. As of the Closing Date, all material patents, trademarks,
service marks, trade names, copyrights, licenses, franchises and permits owned
or licensed by Intermediate Holdings and each of its Subsidiaries are listed and
described on Schedule 4.26.

4.27. Processor Agreements; Merchant Agreement.

(a) A true, correct and complete copy of the First Data Processor Agreement is
attached as Schedule 4.27(a)(i). Likewise, a true, correct and complete copy of
the Redwood Processor Agreement is attached as Schedule 4.27(a)(ii). No Payment
Subsidiary is subject to any agreement with First Data, Redwood Merchant
Services or their Affiliates or any Sponsor Bank other than as set forth on
Schedule 4.27(a)(i) and Schedule 4.27(a)(ii). Such Approved Processor Agreements
are in full force and effect and binding on the parties pursuant to their terms

(b) The Merchant Accounts are now being operated and maintained in all material
respects in conformity with the Approved Processor Agreements and all applicable

 

67



--------------------------------------------------------------------------------

rules and regulations of the respective Approved Bank Card System to which such
Merchant Accounts relate. Except as set forth on Schedule 4.27(b)(i), no Payment
Subsidiary has in any manner at any time failed to so operate and maintain its
business in a manner that could now or hereafter result in cancellation or
termination of any Approved Processor Agreement or any material number of
Merchant Agreements, or result in liability for material damages under any
Approved Processor Agreement or Merchant Agreement, nor has any Payment
Subsidiary defaulted in any respect in its obligations pursuant to any Approved
Processor Agreements or any material number of Merchant Agreements which would
entitle the counterparties thereto to terminate any of the foregoing agreements
in accordance with their respective terms. Schedule 4.27(b)(ii) (as the same may
be updated from time to time pursuant to Section 5.1) franchise, license,
distributor, independent sales organization (“ISO”), sub-ISO or other similar
type of agreement to which any Payment Subsidiary is a party and pursuant to
which residual income per month payable to such Payment Subsidiary is equal to
or greater than $75,000. Other than as set forth on Schedule 4.27(b)(iii) (as
the same may be updated from time to time pursuant to Section 5.1), no Person
has any right to acquire any material (in terms of quantity or volume) Merchant
Agreements from any Payment Subsidiary. No Payment Subsidiary has obligated
itself to any minimum revenue, take-or-pay or similar obligations under any
Approved Processor Agreement.

(c) Each Payment Subsidiary is registered with each Approved Bank Card System to
the extent required by: (i) any Processor Agreement, (ii) the Rules of the
Approved Bank Card Systems, or (iii) the requirements of any Sponsor Bank. Such
Approved Bank Card Systems registrations are current and active and no
additional registration or qualification with any Approved Bank Card Systems or
Sponsor Bank is required to operate the business of any Payment Subsidiary. Each
Payment Subsidiary has complied with and is in compliance with current Payment
Card Industry Data Security Standard requirements (“PCI-DSS Requirements”) as
well as any mandates issued by applicable the Approved Bank Card Systems, to the
extent that they implement PCI-DSS Requirements. Except for the existing
approvals and registrations of the Payment Subsidiaries, the operation of their
business consistent with past practices does not require any of them to be
registered with the Approved Bank Card Systems as a third party agent (TPA),
third party processor (TPP), data security entity (DSE) or other type of
organization, whether with a particular Sponsor Bank or otherwise.

4.28. Data Security

(a) No Payment Subsidiary has lost or had stolen any cardholder account
information, information related to cardholder accounts (including social
security numbers) or Merchant information. Further, each Payment Subsidiary has
complied with all applicable laws, requirements of Governmental Authorities, the
Rules and the PCI Requirements related to data security, and the protection,
use, storage, handling and processing of personal information, including credit
card information.

(b) Each Payment Subsidiary has implemented and is in compliance with technical
measures to assure the integrity and security of (i) transactions executed
through its gateway, platform and computer systems and (ii) all confidential or
proprietary data possessed or retained by or on behalf of any Payment
Subsidiary. There has been no actual or alleged

 

68



--------------------------------------------------------------------------------

breach of security or unauthorized access to or acquisition, use, loss,
destruction, compromise or disclosure of any personal information, confidential
or proprietary data or any other such information maintained or stored by, or on
behalf of, any Payment Subsidiary involving data of Merchants, other customers,
cardholders or other similarly situated individuals. There have been no facts or
circumstances that would require any Payment Subsidiary to give notice to any
Merchants, suppliers, cardholders, consumers or other similarly situated
individuals of any actual or perceived data security breaches pursuant to the
Rules, the PCI Requirements or an applicable law requiring notice of such a
breach.

4.29. Foreign Assets Control Regulations and Anti-Money Laundering. Intermediate
Holdings and each Company has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by
Intermediate Holdings, each Company, their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Intermediate Holdings, each Company, their
respective Subsidiaries and their respective directors, officers and employees
and, to the knowledge of Intermediate Holdings and the Companies, their
respective agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions. None of (a) Intermediate Holdings nor any of its Subsidiaries or any
of their respective directors, officers or employees, or (b) to the knowledge of
Intermediate Holdings and the Companies, any agent of Intermediate Holdings or
any of its Subsidiaries that will act in any capacity in connection with or
benefit from the credit facilities established hereby, is a Sanctioned Person.
No Credit Extension, use of proceeds or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.

4.30. FTC Order. NMS is in compliance with all requirements of the FTC Order.

 

SECTION 5. AFFIRMATIVE COVENANTS

Intermediate Holdings and each Company (and solely for purposes of Section 5.16,
Parent) covenants and agrees that so long as any Term Loan Commitment is in
effect and until payment in full of all Obligations, Intermediate Holdings and
each Company (and solely for purpose of Section 5.16, Parent) shall perform, and
shall cause each of Intermediate Holdings’ Subsidiaries to perform, all
covenants in this Section 5.

5.1. Financial Statements and Other Reports. Unless otherwise provided below,
Intermediate Holdings will deliver to Administrative Agent and Lenders:

(a) Monthly Reports. As soon as available, and in any event within thirty-five
(35) days after the end of each month (including months which began prior to the
Closing Date), the consolidated and consolidating balance sheet of Intermediate
Holdings and its Subsidiaries as at the end of such month and the related
consolidated and consolidating statements of income and consolidated statements
of cash flows of Intermediate Holdings and its Subsidiaries for such month and
for the period from the beginning of the then current Fiscal Year to the end of
such month, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with (x) a Financial Officer Certification with
respect thereto and (y) a report setting

 

69



--------------------------------------------------------------------------------

forth in detail any Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds received by Intermediate Holdings or any of its Subsidiaries which are
being held for reinvestment pursuant to Section 2.13(a) or 2.13(b), as
applicable;

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year (including the fourth Fiscal Quarter), the consolidated and consolidating
balance sheets of Intermediate Holdings and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated (and with respect to statements
of income, consolidating) statements of income, stockholders’ equity and cash
flows of Intermediate Holdings and its Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification
and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, (x) the
consolidated and consolidating balance sheets of Intermediate Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated (and
with respect to statements of income, consolidating) statements of income,
stockholders’ equity and cash flows of Intermediate Holdings and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (y) with
respect to such consolidated financial statements a report thereon of McGladrey
LLP or other independent certified public accountants of recognized national
standing selected by Intermediate Holdings, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Intermediate Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) together
with a written statement by such independent certified public accountants
stating (1) that their audit examination has included a review of the terms of
the Credit Documents, (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof, and (3) that nothing has
come to their attention that causes them to believe that the information
contained in any Compliance Certificate is not correct or that the matters set
forth in such Compliance Certificate are not stated in accordance with the terms
hereof (such report shall also include (x) a detailed summary of any audit
adjustments; (y) a reconciliation of any audit adjustments or reclassifications
to the previously provided monthly or quarterly financials; and (z) restated
monthly or quarterly financials for any impacted periods);

 

70



--------------------------------------------------------------------------------

(d) Compliance Certificate. Together with each delivery of financial statements
of Intermediate Holdings and its Subsidiaries pursuant to Sections 5.1(a),
5.1(b) and 5.1(c), a duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Intermediate Holdings and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

(f) Notice of Default. Promptly upon any officer of Intermediate Holdings or any
Company obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Intermediate
Holdings or such Company with respect thereto; (ii) that any Person has given
any notice to Intermediate Holdings or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Intermediate Holdings or such
Company has taken, is taking and proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Intermediate Holdings or
any Company obtaining knowledge of (i) the institution of, or non-frivolous
threat of, any Adverse Proceeding not previously disclosed in writing by
Intermediate Holdings or such Company to Lenders, or (ii) any material
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii) if adversely determined, could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to Intermediate Holdings or such Company to
enable Lenders and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Intermediate Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Intermediate
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Intermediate Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan

 

71



--------------------------------------------------------------------------------

sponsor concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than thirty
(30) days following the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Term Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Intermediate Holdings and
its Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Intermediate Holdings and its Subsidiaries for each
month of each such Fiscal Year, (iii) forecasts demonstrating projected
compliance with the requirements of Section 6.8 through the final maturity date
of the Term Loans, and (iv) forecasts demonstrating adequate liquidity through
the final maturity date of the Term Loans, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to Agents;

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Administrative
Agent outlining all material insurance coverage maintained as of the date of
such report by Intermediate Holdings, any of its Subsidiaries and all material
insurance coverage planned to be maintained by Intermediate Holdings, any of its
Subsidiaries in the immediately succeeding Fiscal Year;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Intermediate Holdings or any Company;

(l) Notice Regarding Processor Agreements and Other Material Contracts.

(i) Promptly, and in any event within five (5) Business Days of receipt thereof,
copies of any material notice relating to any Processor Agreement;

(ii) Promptly, and in any event within five (5) Business Days of receipt
thereof, copies of any notice by an agent or sub-ISO of its intent to acquire
Merchant Agreements or otherwise exercise any rights or take action that could
reasonably be expected to result in a Materially Adverse Effect; and

(iii) Promptly, and in any event within ten (10) Business Days (i) after any
Material Contract of Intermediate Holdings or any of its Subsidiaries is
terminated or amended in a manner that is materially adverse to Intermediate
Holdings or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall

 

72



--------------------------------------------------------------------------------

be effective if it were bargained for by Intermediate Holdings or its applicable
Subsidiary with the intent of avoiding compliance with this
Section 5.1(l)(iii)), and an explanation of any actions being taken with respect
thereto; and

(iv) On the date of delivery of the financial statements pursuant to
Section 5.1(b), Intermediate Holdings shall provide to Administrative Agent an
update to Schedules 4.27(a)(i) and (a)(ii) and 4.27(b)(i)-(b)(iii).

(m) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Intermediate Holdings or any of its Subsidiaries which, in any
such case, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect;

(n) Information Regarding Collateral. (a) Company Agent will furnish to
Collateral Agent prior written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure, or
(iii) in any Credit Party’s Federal Taxpayer Identification Number. No Credit
Party shall effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral and
for the Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents. Company
Agent also agrees promptly to notify Collateral Agent if any material portion of
the Collateral is damaged or destroyed;

(o) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Company Agent shall deliver to Collateral Agent a certificate
signed by an Authorized Officer of Intermediate Holdings (i) either confirming
that there has been no change in such information since the date of the
Collateral Questionnaire delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes, or (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified in the Collateral
Questionnaire or pursuant to clause (i) above to the extent necessary to protect
and perfect the security interests under the Collateral Documents for a period
of not less than eighteen (18) months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period);

(p) Aging Reports. Together with each delivery of financial statements of
delivered pursuant to Sections 5.1(a), 5.1(b), and 5.1(c), (i) a summary of the
accounts receivable aging report of each Company as of the end of such period,
and (ii) a summary of accounts payable aging report of each Company as of the
end of such period;

(q) Tax Returns. As soon as practicable and in any event within fifteen
(15) days following the filing thereof, copies of each federal income tax return
filed by or on behalf of any Credit Party;

 

73



--------------------------------------------------------------------------------

(r) Merchant Reports. Together with each delivery of financial statements
delivered pursuant to Section 5.1(a), (i) a Merchant Chargeback Loss Report,
(ii) a Merchant Static Pool Attrition Rate Report and (iii) a Merchant Volume
Attrition Rate Report, in each case, as of the end of such Fiscal Month,
together with any supporting documentation therefor;1

(s) Hosting Reports. Together with each delivery of financial statements
delivered pursuant to Section 5.1(a), a NTS Portfolio Statistics Report.

(t) Notice of Violations of Law. Promptly (and in any event within three
(3) Business Days) following receipt by Intermediate Holdings or any of its
Subsidiaries of notice (or the institution) of any Adverse Proceeding, or
non-frivolous threat thereof, alleging any breach, non-compliance and/or
violation by Intermediate Holdings or such Subsidiary of any material statute,
ordinance, order, rule, regulation, judgment, Governmental Authorization, or any
other material requirement of a Governmental Authority, written notice thereof
followed reasonably promptly by such other information as may be reasonably
available to Intermediate Holdings or such Subsidiary to enable Lenders and
their counsel to evaluate such matters; and

(u) Affiliate Transactions. Together with each delivery of financial statements
delivered pursuant to Section 5.1(b), a report setting forth in reasonable
detail each Affiliate Transaction consummated during the immediately preceding
Fiscal Quarter for which the annual payments equal or exceed $250,000 on an
individual basis and all Affiliate Transactions consummated during the
immediately preceding Fiscal Quarter for which the annual payments equal or
exceed $1,000,000 in the aggregate.

(v) FTC Order. Contemporaneously with the delivery to the Federal Trade
Commission of any report or other document required pursuant to, or requested in
connection with, the FTC Order, a copy of such report or other document.

(w) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Intermediate Holdings to its security holders acting in
such capacity or by any Subsidiary of Intermediate Holdings to its security
holders other than Intermediate Holdings or another Subsidiary of Intermediate
Holdings, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Intermediate Holdings or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority and (iii) all
press releases and other statements made available generally by Intermediate
Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Intermediate Holdings or any of its
Subsidiaries, and (B) such other information and data with respect to
Intermediate Holdings or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent.

 

1  Merchant reporting package to be discussed between Company & Goldman. Intent
is to provide data on merchants under the Borrower and information will be used
to calculate Merchant Volume Net Attrition Rate covenant.

 

74



--------------------------------------------------------------------------------

5.2. Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and Intermediate Holdings will cause each of its Subsidiaries to, at
all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business; provided,
no Credit Party or any of Intermediate Holdings’ Subsidiaries shall be required
to preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.

5.3. Payment of Taxes and Claims. Each Credit Party will, and Intermediate
Holdings will cause each of its Subsidiaries to, pay all Taxes imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will Intermediate Holdings
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than another Credit
Party).

5.4. Maintenance of Properties. Intermediate Holdings and each Company will and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Intermediate Holdings and
its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

5.5. Insurance. Intermediate Holdings and each Company will maintain or cause to
be maintained, with financially sound and reputable insurers, (i) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(ii) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Intermediate Holdings and its Subsidiaries
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses, in each case in
such amounts (giving effect to self-insurance), with such deductibles, covering
such risks and otherwise on such terms and conditions as shall be customary for
such Persons. Without limiting the generality of the foregoing, Intermediate
Holdings and each Company will maintain or cause to be maintained (a) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name Collateral

 

75



--------------------------------------------------------------------------------

Agent, on behalf of Lenders as an additional insured thereunder as its interests
may appear, and (ii) in the case of each casualty insurance policy, contain a
loss payable clause or endorsement, satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, on behalf of Secured Parties as
the loss payee thereunder and provides for at least thirty days’ prior written
notice to Collateral Agent of any modification or cancellation of such policy.

5.6. Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
or any Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested.

5.7. Lenders Meetings. Intermediate Holdings and each Company will, upon the
request of Administrative Agent or Requisite Lenders, participate in a meeting
of Administrative Agent and Lenders once during each Fiscal Year to be held at
Companies’ corporate offices (or at such other location as may be agreed to by
Company Agent and Administrative Agent) at such time as may be agreed to by
Company Agent and Administrative Agent.

5.8. Compliance with Laws. Intermediate Holdings and each Company will comply,
and shall cause each of its Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

5.9. Environmental.

(a) Environmental Disclosure. Intermediate Holdings will deliver to
Administrative Agent and Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Intermediate Holdings or any of its
Subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any Environmental Claims;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Intermediate Holdings or any other Person
in response to (A) any Hazardous Materials Activities the existence of which has
a reasonable possibility of resulting in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3)

 

76



--------------------------------------------------------------------------------

Intermediate Holdings or any Company’s discovery of any occurrence or condition
on any real property adjoining or in the vicinity of any Facility that could
cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Intermediate Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority, and (3) any request for information from any Governmental Authority
that suggests such agency is investigating whether Intermediate Holdings or any
of its Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Intermediate Holdings or any of its
Subsidiaries that could reasonably be expected to (A) expose Intermediate
Holdings or any of its Subsidiaries to, or result in, Environmental Claims that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (B) affect the ability of Intermediate Holdings or
any of its Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (2) any proposed action to be taken by Intermediate
Holdings or any of its Subsidiaries to modify current operations in a manner
that could reasonably be expected to subject Intermediate Holdings or any of its
Subsidiaries to any additional material obligations or requirements under any
Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Intermediate Holdings and each Company
shall promptly take, and shall cause each of its Subsidiaries promptly to take,
any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by Intermediate Holdings, such Company or their respective
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (ii) make an appropriate response to
any Environmental Claim against Intermediate Holdings, such Company or any of
their respective Subsidiaries and discharge any obligations it may have to any
Person thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10. Subsidiaries. In the event that any Person becomes a direct or indirect
Subsidiary of Intermediate Holdings, Intermediate Holdings shall (a) no later
than ten (10) days following the date that such Person became a Subsidiary cause
such Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge
and Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b),

 

77



--------------------------------------------------------------------------------

3.1(g), 3.1(h), 3.1(i) and 3.1(l). With respect to each such Subsidiary, Company
Agent shall promptly send to Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of Intermediate Holdings, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Intermediate
Holdings; provided, such written notice shall be deemed to supplement Schedule
4.1 and 4.2 for all purposes hereof.

5.11. Additional Material Real Estate Assets. In the event that Intermediate
Holdings or any of its Subsidiaries acquires or leases (including a new or
replacement lease with respect to an existing lease, except as otherwise
permitted by Collateral Agent in its sole discretion) a Material Real Estate
Asset after the Closing Date, then, no later than thirty (30) days following the
date such Material Real Estate was acquired or leased, Intermediate Holdings
shall and shall cause its Subsidiaries to:

(a) with respect to each leased Material Real Estate Asset, deliver to
Collateral Agent a Landlord Collateral Access Agreement with respect to such
leased location, duly executed by the landlord thereof; or

(b) with respect to any owned Material Real Estate Asset, deliver to Collateral
Agent:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such owned
Material Real Estate Asset;

(ii) except as otherwise permitted by Collateral Agent, an opinion of counsel
(which counsel shall be reasonably satisfactory to Collateral Agent) in each
jurisdiction in which such owned Material Real Estate Asset is located with
respect to the enforceability of the form(s) of Mortgages to be recorded in such
jurisdiction and such other matters as Collateral Agent may reasonably request,
in each case in form and substance reasonably satisfactory to Collateral Agent;

(iii) except as otherwise permitted by Collateral Agent in its sole discretion,
(A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to such owned Material Real Estate Asset (each, a
“Title Policy”), in amounts not less than the fair market value of such owned
Material Real Estate Asset, together with a title report issued by a title
company with respect thereto, dated not more than thirty (30) days prior to the
acquisition of such owned Material Real Estate Asset and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Collateral Agent and
(B) evidence satisfactory to Collateral Agent that Intermediate Holdings or such
Subsidiary, as applicable, has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of such Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgage for such owned Material Real
Estate Asset in the appropriate real estate records;

 

78



--------------------------------------------------------------------------------

(iv) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Collateral Agent;

(v) ALTA surveys of such owned Material Real Estate Asset, certified to
Collateral Agent and dated not more than thirty (30) days prior to the date of
acquisition of such owned Material Real Estate Asset; and

(vi) if requested by Collateral Agent, reports and other information, in form,
scope and substance reasonably satisfactory to Collateral Agent, regarding
environmental matters relating to such owned Material Real Estate Asset.

In addition to the foregoing, Intermediate Holdings shall deliver or cause to be
delivered to (i) Collateral Agent such other agreements or documents as
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to Permitted
Liens and any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets referred to
above, and (ii) Administrative Agent, at the request of Requisite Lenders, from
time to time, such appraisals as are required by law or regulation of Material
Real Estate Assets with respect to which Collateral Agent has been granted a
Lien.

5.12. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.21. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Intermediate
Holdings, and its Subsidiaries and all of the outstanding Capital Stock of
Intermediate Holdings, Companies and their Subsidiaries (subject to limitations
contained in the Credit Documents with respect to Foreign Subsidiaries).

5.13. Miscellaneous Business Covenants. Unless otherwise consented to by Agents
and Requisite Lenders:

(a) Non-Consolidation. Intermediate Holdings will and will cause each of its
Subsidiaries to: (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity; (ii) not
commingle its funds or assets with those of any other entity which is an
Affiliate of such entity; and (iii) provide that its board of directors or other
analogous governing body will hold all appropriate meetings to authorize and
approve such entity’s actions, which meetings will be separate from those of
other entities.

 

79



--------------------------------------------------------------------------------

(b) Cash Management Systems. Intermediate Holdings and its Subsidiaries shall
establish and maintain cash management systems reasonably acceptable to
Administrative Agent, including with respect to blocked account arrangements.

(c) Processor Agreements. Each Payment Subsidiary shall remain (i) registered
with each Approved Bank Card System to the extent required by any Processor
Agreement or the Rules of the Approved Bank Card Systems, and (ii) PCI certified
and compliant to the extent required by PCI Requirements and/or the Rules.

(d) Communication with Accountants. Each Credit Party executing this Agreement
authorizes Administrative Agent to communicate directly with such Credit Party’s
independent certified public accountants and authorizes and shall instruct those
accountants to communicate (including the delivery of audit drafts and letters
to management) with Administrative Agent and each Lender information relating to
any Credit Party with respect to the business, results of operations and
financial condition of any Credit Party; provided however, that Administrative
Agent or the applicable Lender, as the case may be, shall provide such Credit
Party with notice at least two (2) Business Days prior to first initiating any
such communication.

(e) Activities of Management. Each member of the senior management team of each
Credit Party (other than Parent) shall devote all or substantially all of his or
her professional working time, attention, and energies to the management of the
businesses of the Credit Parties.

5.14. Approved Bank Card System. Each Payment Subsidiary shall at all times be
represented by at least one Sponsor Bank and shall at all times be registered
with Visa as an independent sales organization and with MasterCard as a member
service provider (unless such representation and registration is not required by
the Rules of Visa or MasterCard, as applicable, for the conduct of such Person’s
business in the ordinary course), and registered with any other Approved Bank
Card System to the extent required by its Rules. Each Payment Subsidiary shall
at all times be in compliance in all material respects with all applicable Rules
of the Visa and MasterCard card associations (and the Rules of any other
applicable Approved Bank Card System) and the PCI Requirements, as applicable.
Each Payment Subsidiary shall ensure that each agent or sub-ISO soliciting
merchants on behalf of or in cooperation with any Payment Subsidiary is also
appropriately approved and registered with the Approved Bank Card System to the
extent applicable.

5.15. Processor Agreements. To the extent that all Approved Processor Agreements
generate less than ninety-five percent (95%) of the aggregate Eligible Recurring
Net Revenue of the Payment Subsidiaries for any trailing twelve (12) month
period, Intermediate Holdings shall, not later than thirty (30) days following
the date such ninety-five percent (95%) threshold is no longer satisfied,
deliver, or cause to be delivered, to Administrative Agent one or more Processor
Consent Agreements with respect to Processor Agreements which are not subject to
a Processor Consent Agreement to the extent necessary to cause at least
ninety-five percent (95%) of the aggregate Eligible Recurring Net Revenue of the
Payment Subsidiaries for the trailing twelve (12) month period to be generated
by Approved Processor Agreements.

 

80



--------------------------------------------------------------------------------

5.16. Parent Status. Parent shall at all times, subject to applicable grace
periods set forth in the Code, maintain its status as a RIC under the Internal
Revenue Code, and as a BDC.

5.17. Offsite Data Storage; Disaster Recovery Program. Each Company shall, and
shall cause each of its Subsidiaries to, (a) maintain a redundant system of
back-up logs and data archives on independent servers housed at separate
locations, (i) which logs, archives, servers and locations shall be maintained
in accordance with industry standards for data security and recovery, and
(ii) with respect to each such location of the applicable Company or the
applicable Subsidiary shall deliver, for locations in use on the Closing Date, a
Landlord Collateral Access Agreement executed by the landlord with respect to
such location or, with respect to locations acquired after the Closing Date no
later than thirty (30) days after the date of such acquisition, the documents
required by Section 5.11(a) or (b), as applicable (provided, in the event such
logs or archives are maintained on a “cloud” or similar remote storage system,
in lieu of the foregoing, upon Collateral Agent’s request, the applicable
Company or the applicable Subsidiary shall provide Collateral Agent with log-in
and any other required information to provide Collateral Agent unlimited access
to such logs and archives), and (b) maintain a disaster recovery and business
continuity plan which complies with applicable law, program rules of Approved
Bank Card Systems and each Processor Agreement. Each Company and each of its
Subsidiaries shall be prepared to and have the ability to implement such plan if
necessary and provide Collateral Agent access to review such plan upon request.

5.18. Data Security. Each Company will, and will cause each of its Subsidiaries
to, maintain computer systems and processes to ensure the integrity and security
of transactions executed through its gateway, platform, and computer systems.
Further, Each Company shall, and shall cause each of its Subsidiaries to,
prevent the unauthorized access to or acquisition, use, loss, destruction,
compromise or disclosure of any personal information, confidential or
proprietary data maintained or stored by any Company or any of its Subsidiaries.

5.19. FTC Order. NMS will, at all times, maintain compliance with the FTC Order.

5.20. Underwriting Policies and Procedures. Subject to Section 5.21, NMS will,
at all times maintain and comply with Underwriting Policies and Procedures,
which shall (a) be satisfactory to Administrative Agent and (b) require NMS to,
inter alia, (i) comply with the FTC Order, including a detailed description of
the procedural steps that NMS will follow in order to ensure such compliance and
specifying which department or division of NMS will be responsible for
implementing such procedures and (ii) include with each account file of any
Covered Client (as defined in the FTC Order) a checklist, worksheet or similar
document, which sets forth the review conducted with respect to such Covered
Client in compliance with the FTC Order.

5.21. Post Closing Matters. Each Company shall, and shall cause each of the
Credit Parties to, satisfy the requirements set forth on Schedule 5.21 on or
before the date specified for such requirement or such later date to be
determined by Administrative Agent.

 

SECTION 6. NEGATIVE COVENANTS

Intermediate Holdings and each Company covenants and agrees that, so long as any
Term Loan Commitment is in effect and until payment in full of all Obligations,
Intermediate Holdings and such Company shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

 

81



--------------------------------------------------------------------------------

6.1. Indebtedness. Neither Intermediate Holdings nor any Company shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Guarantor Subsidiary to a Company or to any other
Guarantor Subsidiary, or of a Company to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be unsecured and evidenced by a Subordinated
Promissory Note and all such Subordinated Promissory Notes shall be subject to a
First Priority Lien pursuant to the Pledge and Security Agreement, and (ii) any
payment by any such Guarantor Subsidiary under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Subsidiary to such Company or to any of its Subsidiaries for whose benefit
such payment is made;

(c) Indebtedness of Intermediate Holdings or any Company to Parent; provided,
all such Indebtedness shall be unsecured and evidenced by a Subordinated
Promissory Note and all such Subordinated Promissory Notes shall be subject to a
First Priority Lien pursuant to the Pledge and Security Agreement; provided
further that any such Indebtedness incurred by Parent following the Closing Date
may be incurred solely in the absence of any Default or Event of Default;

(d) Indebtedness incurred by Intermediate Holdings or any of its Subsidiaries
arising from agreements providing for indemnification or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
a Company or any such Subsidiary pursuant to such agreements, in connection with
Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of Intermediate Holdings or any of its Subsidiaries;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Intermediate Holdings and its
Subsidiaries;

(h) guaranties by a Company of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of a Company of Indebtedness of such Company or a
Guarantor Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.1;

 

82



--------------------------------------------------------------------------------

(i) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement, and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced, or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

(j) Indebtedness in an aggregate amount not to exceed at any time $750,000 with
respect to (x) Capital Leases and (y) purchase money Indebtedness (including any
Indebtedness acquired in connection with a Permitted Acquisition); provided, in
the case of clause (x), that any such Indebtedness shall be secured only by the
asset subject to such Capital Lease, and, in the case of clause (y), that any
such Indebtedness shall (i) be secured only by the asset acquired in connection
with the incurrence of such Indebtedness and (ii) constitute not less than 95%
of the aggregate consideration paid with respect to such asset; and

(k) other unsecured Indebtedness of Intermediate Holdings and its Subsidiaries
other than the types listed in Section 6.1(a) – (j), which is unsecured and
subordinated to the Obligations in a manner satisfactory to Administrative Agent
in an aggregate amount not to exceed at any time $250,000.

6.2. Liens. Neither Intermediate Holdings nor any Company shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind (including any document or instrument in respect of goods or accounts
receivable) of Intermediate Holdings or any of its Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the UCC of any State or under any similar recording or
notice statute, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as the aggregate amount of such Taxes does not
exceed $250,000;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that (in the case of any such

 

83



--------------------------------------------------------------------------------

amounts overdue for a period in excess of five (5) days) are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Intermediate Holdings or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Intermediate
Holdings or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other intellectual property rights
granted by Intermediate Holdings or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of a Company or such Subsidiary;

(l) Liens described in Schedule 6.2 or on a title report delivered pursuant to
Section 5.11;

(m) Liens securing purchase money Indebtedness permitted pursuant to
Section 6.1(j); provided, any such Lien shall encumber only the asset acquired
with the proceeds of such Indebtedness;

 

84



--------------------------------------------------------------------------------

(n) Liens granted to any Processor under an Approved Processor Agreement to the
extent expressly approved by an Agent in the applicable Processor Consent
Agreement; and

(o) other Liens on assets other than the Collateral and other than the types
listed in Section 6.2(a) – (n) securing Indebtedness in an aggregate amount not
to exceed $100,000 at any time outstanding.

6.3. Equitable Lien. If Intermediate Holdings, any Company or any of their
respective Subsidiaries shall create or assume any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, other than
Permitted Liens, it shall make or cause to be made effective provisions whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided, notwithstanding the foregoing, this covenant shall not be
construed as a consent by Requisite Lenders to the creation or assumption of any
such Lien not otherwise permitted hereby.

6.4. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided, such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) neither Intermediate Holdings, nor any Company nor any of their
respective Subsidiaries shall enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.

6.5. Restricted Junior Payments. Neither Intermediate Holdings nor any Company
shall, nor shall it permit any of its Subsidiaries through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that so long as no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby,
Companies may make Restricted Junior Payments to Intermediate Holdings
consisting of cash distributions or dividends (i) on the Closing Date, in an
aggregate amount not to exceed $18,900,000 to permit Intermediate Holdings to
make the Closing Date Parent Distribution so long as such cash distributions or
dividends by Companies to Intermediate Holdings do not exceed the amount
actually paid by Intermediate Holdings to Parent in respect thereof, (ii) for
further distribution to Parent so long as after giving effect to any such cash
distributions or dividends, the Credit Parties are in compliance with the
financial covenants in Section 6.8 on a pro forma basis, (iii) in an aggregate
amount not to exceed $250,000 in any trailing twelve month period, to the extent
necessary to permit Intermediate Holdings to pay general administrative costs
and expenses, and (iv) to the extent necessary to permit Intermediate Holdings
to discharge the consolidated tax liabilities of Intermediate Holdings and its
Subsidiaries, in each case so long as Intermediate Holdings applies the amount
of any such Restricted Junior Payment for such purpose. Notwithstanding anything
herein to the contrary, no amount shall be permitted to be distributed
Intermediate Holdings or any of its Subsidiaries to pay, or otherwise in
connection with, any Tax resulting from the cancellation or discharge of
Indebtedness.

 

85



--------------------------------------------------------------------------------

6.6. Restrictions on Subsidiary Distributions. Except as provided herein,
neither Intermediate Holdings, nor any Company shall, nor shall it permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of a Company to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by such Company or
any other Subsidiary of such Company, (b) repay or prepay any Indebtedness owed
by such Subsidiary to such Company or any other Subsidiary of such Company,
(c) make loans or advances to such Company or any other Subsidiary of such
Company, or (d) transfer any of its property or assets to such Company or any
other Subsidiary of such Company other than restrictions (i) in agreements
evidencing purchase money Indebtedness permitted by Section 6.1(j) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, and (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.

6.7. Investments. Neither Intermediate Holdings, nor any Company shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, make or own
any Investment in any Person, including without limitation any Joint Venture and
any Foreign Subsidiary, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any wholly-owned Guarantor
Subsidiaries of a Company;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Intermediate Holdings
and its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b);

(e) Consolidated Capital Expenditures that would not result in an Event of
Default under Section 6.8(b);

(f) loans and advances to employees of Intermediate Holdings and its
Subsidiaries (i) made in the ordinary course of business and described on
Schedule 6.7, and (ii) any refinancings of such loans after the Closing Date in
an aggregate amount not to exceed $250,000;

(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.9;

(h) Investments described in Schedule 6.7; and

(i) other Investments (excluding Joint Ventures) in an aggregate amount not to
exceed at any time $250,000.

 

86



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall Intermediate Holdings or any
Company make any Investment which results in or facilitates in any manner any
Restricted Junior Payment not otherwise permitted under the terms of
Section 6.5.

6.8. Financial Covenants.

(a) Eligible Recurring Net Revenue. Intermediate Holdings shall not permit
Eligible Recurring Net Revenue as at the end of any Fiscal Quarter, beginning
with the Fiscal Quarter ending September 30, 2015, for the four Fiscal Quarter
period then ended to be less than $11,500,000.

(b) Fixed Charge Coverage Ratio. Intermediate Holdings shall not permit the
Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning
with the Fiscal Quarter ending September 30, 2015, to be less than the
correlative ratio indicated:

 

Fiscal Quarter

   Fixed Charge
Coverage Ratio

September 30, 2015, December 31, 2015 and March 31, 2016

   1.25:1.00

June 30, 2016 and the last day of each Fiscal Quarter thereafter

   1.25:1.00

(c) Leverage Ratio. Intermediate Holdings shall not permit the Leverage Ratio as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2015, to exceed the correlative ratio indicated:

 

Fiscal Quarter

   Leverage
Ratio

September 30, 2015, December 31, 2015, March 31, 2016, June 30,
2016, September 30, 2016 December 31, 2016 and March 31, 2017,

   3.00:1.00

June 30, 2017, September 30, 2017, December 31, 2017 and March 31, 2018

   2.75:1.00

June 30, 2018 and the last day of each Fiscal Quarter thereafter

   2.50:1.00

 

87



--------------------------------------------------------------------------------

(d) Minimum Consolidated Liquidity. Intermediate Holdings shall not permit
Consolidated Liquidity to be less than $1,000,000 at any time.

(e) Merchant Volume Attrition Rate. Intermediate Holdings shall not permit, as
of the end of any Fiscal Month, beginning with the Fiscal Month ending July 31,
2015, the Merchant Volume Attrition Rate to be greater than 20% for such Fiscal
Month.

(f) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8, Eligible Recurring Net Revenue, Consolidated Adjusted EBITDA
and the components of Consolidated Fixed Charges shall be calculated with
respect to such period on a pro forma basis (including pro forma adjustments
approved by Administrative Agent in its sole discretion) using the historical
audited financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Intermediate
Holdings and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Term Loans incurred
during such period).

For the purposes of determining compliance with the covenant set forth at
Section 6.8(a) following consummation of a Permitted Acquisition, each of the
minimum Eligible Recurring Net Revenue amounts set forth in Section 6.8(a) shall
be increased by 100% of Eligible Recurring Net Revenue of the entity or assets
being acquired for the four quarter period most recently ended prior to the
consummation of such Permitted Acquisition.

6.9. Fundamental Changes; Disposition of Assets; Acquisitions. Neither
Intermediate Holdings, nor any Company shall, nor shall it permit any of its
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and

 

88



--------------------------------------------------------------------------------

equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) any Subsidiary of Intermediate Holdings may be merged with or into a Company
or any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to a Company or any Guarantor Subsidiary; provided, in the case of
such a merger, such Company or such Guarantor Subsidiary, as applicable shall be
the continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (i) are less than $250,000 with respect
to any single Asset Sale or series of related Asset Sales, and (ii) when
aggregated with the proceeds of all other Asset Sales made within the trailing
twelve month period, are less than $250,000; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Companies
(or similar governing body)), (2) no less than 100% thereof shall be paid in
Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as required
by Section 2.13(a);

(d) disposals of obsolete or worn out property;

(e) Permitted Acquisitions; and

(f) Investments made in accordance with Section 6.7.

6.10. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, neither Intermediate Holdings, nor any Company shall,
nor shall it permit any of its Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
its Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to Intermediate Holdings or a Company (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.

6.11. Sales and Lease-Backs. Neither Intermediate Holdings nor any Company
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which Intermediate Holdings or such Company (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
Intermediate Holdings or any of its Subsidiaries), or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by Intermediate Holdings or such Company to any Person
(other than Intermediate Holdings or any of its Subsidiaries) in connection with
such lease.

 

89



--------------------------------------------------------------------------------

6.12. Transactions with Shareholders and Affiliates. Neither Intermediate
Holdings nor any Company shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Capital Stock of
Intermediate Holdings or any of its Subsidiaries (or any Affiliate of such
holder) or with any Affiliate of Intermediate Holdings or of any such holder
(each, an “Affiliate Transaction”); provided, however, that Intermediate
Holdings, any Company and their respective Subsidiaries may enter into or permit
to exist any such transaction if the terms of such transaction are not less
favorable to Intermediate Holdings or such Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; further, provided, the foregoing restrictions shall not apply to
(a) any transaction between a Company and any Guarantor Subsidiary;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Intermediate Holdings and its Subsidiaries;
(c) compensation arrangements for officers and other employees of Intermediate
Holdings and its Subsidiaries entered into in the ordinary course of business;
and (d) transactions described in Schedule 6.12.

6.13. Conduct of Business; Foreign Subsidiaries. From and after the Closing
Date, either Intermediate Holdings nor any Company shall, nor shall it permit
any of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Intermediate Holdings, such Company or such Subsidiary on the
Closing Date, and (ii) such other lines of business as may be consented to by
Administrative Agent and Requisite Lenders. Neither Intermediate Holdings nor
any Company shall, nor shall it permit any of its Subsidiaries to, form, create,
acquire or incorporate any Foreign Subsidiary.

6.14. Permitted Activities of Intermediate Holdings. Intermediate Holdings shall
not (a) incur, directly or indirectly, any Indebtedness or any other obligation
or liability whatsoever other than the Obligations; (b) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired by it
other than the Liens created under the Collateral Documents to which it is a
party or permitted pursuant to Section 6.2; (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Capital Stock of
any Company; (ii) performing its obligations and activities incidental thereto
under the Credit Documents; and (iii) making Restricted Junior Payments and
Investments to the extent permitted by this Agreement; (d) consolidate with or
merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (e) sell or otherwise dispose of any Capital Stock of any
of its Subsidiaries; (f) create or acquire any Subsidiary or make or own any
Investment in any Person other than a Company; or (g) fail to hold itself out to
the public as a legal entity separate and distinct from all other Persons.

6.15. Fiscal Year. Neither Intermediate Holdings nor any Company shall, nor
shall it permit any of its Subsidiaries to change its Fiscal Year-end from
December 31st.

6.16. Deposit Accounts. Neither Intermediate Holdings nor any Company shall, nor
shall it permit any of its Subsidiaries to, establish or maintain a Deposit
Account that is not a Controlled Account and neither Intermediate Holdings nor
any Company will, nor shall it permit any of its Subsidiaries to, deposit
proceeds in a Deposit Account which is not a Controlled Account.

 

90



--------------------------------------------------------------------------------

6.17. Amendments to Organizational Agreements and Material Contracts. Neither
Intermediate Holdings nor any Company shall, nor shall it permit any of its
Subsidiaries to, (a) amend or permit any amendments to its Organizational
Documents; or (b) amend or permit any amendments to, or terminate or waive any
provision of, any Material Contract if such amendment, termination, or waiver
would be adverse to Administrative Agent or the Lenders.

6.18. Prepayments of Certain Indebtedness. Neither Intermediate Holdings nor any
Company shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (i) the Obligations, and (ii) Indebtedness
secured by a Permitted Lien if the asset securing such Indebtedness has been
sold or otherwise disposed of in accordance with Section 6.9.

6.19. Prohibited Customers. Intermediate Holdings shall not and shall not permit
any of its Subsidiaries to, directly or indirectly, engage in any business or
activity with any Prohibited Customer.

6.20. NewTracker License Agreement. Each Company shall not (i) fail to observe
and perform all of the material terms, covenants, conditions and provisions of
the NewTracker License Agreement to be observed and performed by it, at the
times set forth therein, (ii) do, permit, suffer or refrain from doing anything
that could reasonably be expected to result in a default under or breach of any
of the terms of the NewTracker License Agreement or (iii) cancel, surrender,
terminate, modify, amend, fail to renew, waive or release the NewTracker License
Agreement or any term, provision or right of the Parent thereunder, or consent
to or permit to occur any of the foregoing, in each case, without the consent of
Administrative Agent. In the event of the failure of either Company to extend or
renew the NewTracker License Agreement, the Collateral Agent shall have, and is
hereby granted, the irrevocable right and authority, at its option, to renew or
extend the term of the NewTracker License Agreement, whether in its own name and
behalf, or in the name and behalf of a designee or nominee of the Collateral
Agent or in the name and behalf of Companies, as Collateral Agent shall
determine at any time that an Event of Default shall exist or have occurred and
be continuing. The Collateral Agent may, but shall not be required to, perform
any or all of such obligations of either Company under the NewTracker License
Agreement, including, but not limited to, the payment of any or all sums due
from such Company thereunder. Any sums so paid by the Collateral Agent shall
constitute part of the Obligations.

 

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

91



--------------------------------------------------------------------------------

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount (as defined below) with
respect to such Contributing Guarantor, to (ii) the aggregate of the Fair Share
Contribution Amounts with respect to all Contributing Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors under this Guaranty in respect of the Guaranteed Obligations.
“Fair Share Contribution Amount” means, with respect to a Contributing Guarantor
as of any date of determination, the maximum aggregate amount of the obligations
of such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of any Company to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for such Company’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against such Company for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

 

92



--------------------------------------------------------------------------------

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full in Cash
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Company and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of each Company and the obligations of any other guarantor
(including any other Guarantor) of the obligations of such Company, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against such Company or any of such other
guarantors and whether or not such Company is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or

 

93



--------------------------------------------------------------------------------

for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or the applicable Interest Rate Agreement and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Company or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or Interest Rate Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full in Cash of
the Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any
Interest Rate Agreement, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the
Interest Rate Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Interest Rate Agreement or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Interest Rate Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Intermediate Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which any Company may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

94



--------------------------------------------------------------------------------

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against any Company,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any Company, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of any Company or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Company or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Company or any other Guarantor from any cause other than payment in full in
Cash of the Guaranteed Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Interest Rate
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Term Loan
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against any Company or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Company with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against any Company, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and the Term Loan Commitments shall have terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2. Each

 

95



--------------------------------------------------------------------------------

Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against any Company or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against any Company, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of any Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Term Loan Commitments shall have terminated.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Company. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or any Company or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

7.10. Financial Condition of Company. Any Credit Extension may be made to any
Company or continued from time to time, and any Interest Rate Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of such
Company at the time of any such grant or continuation or at the time such
Interest Rate Agreement is entered into. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of any Company. Each
Guarantor has adequate means to obtain information from Companies on a
continuing basis concerning the financial condition of Companies and their
ability to perform its obligations under the Credit Documents and the Interest
Rate Agreements, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Companies and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of any Company now known or hereafter known by any
Beneficiary.

 

96



--------------------------------------------------------------------------------

7.11. Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against a Company or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of such Company or any other Guarantor or by any defense which
such Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Company of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Companies, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

7.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under

 

97



--------------------------------------------------------------------------------

this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 7.13 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 7.13, or otherwise under this Guaranty,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until payment
in full in Cash of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.13 constitute, and this Section 7.13 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Companies to pay (i) the
principal of and premium, if any, on any Term Loan whether at stated maturity,
by acceleration or otherwise; (ii) when due any installment of principal of any
Term Loan, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (iii) when due any interest on any Term Loan or any fee or any
other amount due hereunder and the failure to make such payments described in
this clause (iii) shall not have been remedied or waived within two (2) Business
Days after the date such payment was due.

(b) Default in Other Agreements. (i) Failure of Intermediate Holdings, any
Company or any of their respective Subsidiaries to pay when due any principal of
or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in an
individual principal amount of $100,000 or more or with an aggregate principal
amount of $200,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by Intermediate Holdings, any
Company or such Subsidiary with respect to any other material term of (1) one or
more items of Indebtedness in the individual or aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Section 5.2,
Section 5.6, Section 5.7, Section 5.10, Section 5.11, Section 5.14,
Section 5.15, Section 5.16, Section 5.17, Section 5.18 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any

 

98



--------------------------------------------------------------------------------

statement or certificate at any time given by any Credit Party or any Subsidiary
of Intermediate Holdings in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect as of the date made
or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with (i) Section 5.1 and such default shall not
have been remedied or waived within five (5) days following the due date for the
delivery of the financial statements required therein or (ii) any term contained
herein or any of the other Credit Documents, other than any such term referred
to in any other clause of this Section 8.1, and such default shall not have been
remedied or waived within thirty (30) days after the earlier of (x) an officer
of such Credit Party becoming aware of such default, or (y) receipt by Company
Agent of notice from Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent, Intermediate Holdings or any of Intermediate Holdings’ Subsidiaries in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Parent, Intermediate Holdings or any of Intermediate Holdings’
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Parent, Intermediate Holdings or any of Intermediate Holdings’
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Parent, Intermediate Holdings or any of
Intermediate Holdings’ Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Intermediate
Holdings or any of its Subsidiaries, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent, Intermediate
Holdings or any of Intermediate Holdings’ Subsidiaries shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Parent, Intermediate Holdings or any of
Intermediate Holdings’ Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Parent, Intermediate Holdings or any of Intermediate
Holdings’ Subsidiaries shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body) of Parent, Intermediate Holdings
or any of Intermediate Holdings’ Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or

 

99



--------------------------------------------------------------------------------

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$250,000 (in either case to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Intermediate Holdings or any of its
Subsidiaries or any of their respective assets and (i) such money judgment, writ
or warrant of attachment or similar process has not been paid in full by the
sixtieth day after entry or filing thereof (or in any event later than five days
prior to the date of any proposed sale thereunder) or (ii) such money judgment,
writ or warrant of attachment or similar process shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Intermediate Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $100,000 during the term hereof;
or (ii) there exists any fact or circumstance that reasonably could be expected
to result in the imposition of a Lien or security interest under Section 430(k)
of the Internal Revenue Code or under Section 303(k) of ERISA; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party; or

(m) Bank Card System Fines. Any fines or similar monetary penalties shall be
levied or assessed against any Payment Subsidiary by any Approved Bank Card
System or any other card association, debit card network, gateway service or
other network in the aggregate at any time in excess of $250,000 over any
amounts covered by insurance that is provided by a solvent and unaffiliated
insurance company that has not denied coverage in writing, and such fines are
penalties have not been rescinded, tolled, reserved for or otherwise discharged
within sixty (60) days of the date of such levy or assessment;

 

100



--------------------------------------------------------------------------------

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Company Agent by Administrative Agent, (A) the Term Loan
Commitments, if any, of each Lender having such Term Loan Commitments shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Term Loans, and (II) all other Obligations; and (C) Administrative Agent may
cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents.

8.2. Leverage Ratio Cure.

(a) Subject to the limitations set forth in clause (e) below, Intermediate
Holdings may cure (and shall be deemed to have cured) an Event of Default
arising out of a breach of the Leverage Ratio set forth in Section 6.8(c) if it
receives the cash proceeds of an investment of Curative Equity and applies the
proceeds of such Curative Equity to the payment of the Term Loans as specified
in Section 2.13(f) within ten (10) Business Days after the date the related
Compliance Certificate is due under Section 5.1(d); provided that Intermediate
Holdings’ right to so cure an Event of Default shall be contingent on its timely
delivery of such Compliance Certificate as required under Section 5.1(d).
Intermediate Holdings shall promptly notify Administrative Agent of its intent
to cure a breach of the Leverage Ratio (but in any event within ten
(10) Business Days after the date the related Compliance Certificate is due
under Section 5.1(d)).

(b) Intermediate Holdings shall apply the proceeds of any Curative Equity to the
payment of the Term Loans as specified in Section 2.13(f) within 1 Business Day
of its receipt of such proceeds. Any investment of Curative Equity shall be in
an amount that is sufficient to cause Intermediate Holdings to be in compliance
with the Leverage Ratio as at the last day of the most recently ended Fiscal
Quarter after giving pro forma effect to the reduction of the principal balance
of the Term Loans with the proceeds of such Curative Equity.

(c) Concurrent with any such application of Curative Equity proceeds described
in subclause (b) above, Intermediate Holdings shall deliver to Administrative
Agent a restated Compliance Certificate in respect of the Fiscal Quarter end on
which Curative Equity is to be used which sets forth a calculation of the
Leverage Ratio as at such Fiscal Quarter end, which shall confirm that on a pro
forma basis after taking into account the receipt of the Curative Equity
proceeds and the application of such Curative Equity proceeds to the payment of
the Term Loans as specified in Section 2.13(f), Intermediate Holdings and its
Subsidiaries would have been in compliance with the Leverage Ratio as of such
date.

(d) Upon delivery of a Compliance Certificate conforming to the requirements of
this Section 8.2 and the application of such Curative Equity proceeds to the
payment of the Term Loans as specified in Section 2.13(f), any Event of Default
that occurred and is continuing

 

101



--------------------------------------------------------------------------------

as a result of a breach of the Leverage Ratio shall be deemed cured with no
further action required by the Required Lenders. Prior to the date of
Intermediate Holdings’ receipt of the Curative Equity proceeds, any Event of
Default that has occurred as a result of a breach of the Leverage Ratio shall be
deemed to be continuing and, as a result, the Lenders shall have no obligation
to make additional loans or otherwise extend additional credit hereunder. In the
event Intermediate Holdings does not cure any financial covenant violation as
provided in this Section 8.2, the existing Event of Default shall continue
unless waived in writing in accordance with Section 10.5.

(e) Notwithstanding the foregoing, Intermediate Holdings’ rights under this
Section 8.2 may not be exercised (i) more than two (2) times during the term of
this Agreement, (ii) with respect to consecutive Fiscal Quarters, or (iii) if
the amount of the proposed investment of Curative Equity exceeds the lesser of
(x) $2,000,000 and (y) 10% of Consolidated Adjusted EBITDA for the four Fiscal
Quarter period most recently ended.

 

SECTION 9. AGENTS

9.1. Appointment of Agents. GS Bank is hereby appointed Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes GS Bank, in such capacity, to act as its agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act upon the express conditions contained herein and the other Credit
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Intermediate
Holdings or any of its Subsidiaries.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any

 

102



--------------------------------------------------------------------------------

financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Term Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Term Loans or the component amounts
thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Intermediate Holdings and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Term Loans, each Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates,
include each Agent in its individual capacity. Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with
Intermediate Holdings or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from a
Company for services in connection herewith and otherwise without having to
account for the same to Lenders.

 

103



--------------------------------------------------------------------------------

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Intermediate Holdings
and its Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Intermediate Holdings and its Subsidiaries. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Term Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Term Loan on the Closing Date or by the funding of any Term Loans after the
Closing Date, as the case may be, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date or as of the date of funding of such Term Loans.

(c) Each Lender (i) represents and warrants that as of the Closing Date neither
such Lender nor its Affiliates or Related Funds owns or controls, or owns or
controls any Person owning or controlling, any trade debt or Indebtedness of any
Credit Party other than the Obligations or and (ii) covenants and agrees that
from and after the Closing Date neither such Lender nor its Affiliates and
Related Funds shall purchase any trade debt or Indebtedness of any Credit Party
other than the Obligations or Capital Stock described in clause (i) above
without the prior written consent of Administrative Agent.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified

 

104



--------------------------------------------------------------------------------

against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent and Collateral Agent.

(a) Administrative Agent and Collateral Agent may resign at any time by giving
thirty days’ prior written notice thereof to Lenders and Company Agent. Upon any
such notice of resignation, Requisite Lenders shall have the right, upon five
Business Days’ notice to Company Agent, to appoint a successor Administrative
Agent and Collateral Agent. Upon the acceptance of any appointment as
Administrative Agent and Collateral Agent hereunder by a successor
Administrative Agent and Collateral Agent, that successor Administrative Agent
and Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
Collateral Agent and the retiring Administrative Agent and Collateral Agent
shall promptly (i) transfer to such successor Administrative Agent and
Collateral Agent all sums, Securities and other items of Collateral held under
the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent and Collateral Agent under the Credit Documents,
and (ii) execute and deliver to such successor Administrative Agent and
Collateral Agent such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent and Collateral Agent of the security
interests created under the Collateral Documents, whereupon such retiring
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s and
Collateral Agent’s resignation hereunder as Administrative Agent and Collateral
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent and
Collateral Agent hereunder.

(b) Notwithstanding anything herein to the contrary, Administrative Agent and
Collateral Agent may assign their rights and duties as Administrative Agent and
Collateral Agent hereunder to an Affiliate of GS Bank without the prior written
consent of, or prior written notice to, Company Agent or the Lenders; provided,
Companies and the Lenders may deem and treat such assigning Administrative Agent
and Collateral Agent as Administrative Agent and Collateral Agent for all
purposes hereof, unless and until such assigning Administrative Agent or
Collateral Agent, as the case may be, provides written notice to Company Agent
and the Lenders of such assignment. Upon such assignment such Affiliate shall
succeed to and become vested with all rights, powers, privileges and duties as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents.

 

105



--------------------------------------------------------------------------------

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented, or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Companies,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

9.9. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under the Bankruptcy Code or any other judicial proceeding
relative to any Credit Party, Administrative Agent (irrespective of whether the
principal of any Term Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Administrative Agent
shall have made any demand on Companies) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 2.10, 10.2 and 10.3) allowed in such judicial proceeding; and

 

106



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.10, 10.2 and 10.3.

 

SECTION 10. MISCELLANEOUS

10.1. Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
Collateral Agent or Administrative Agent shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, each Company agrees to pay promptly (a) all Administrative Agent’s
actual and reasonable costs and expenses of preparation of the Credit Documents
and any consents, amendments, waivers or other modifications thereto; (b) all
Agents’ costs of furnishing all opinions by counsel for Companies and the other
Credit Parties; (c) all the reasonable fees, expenses and disbursements of
counsel to Agents in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Companies; (d) all the actual costs and reasonable expenses of creating and
perfecting Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
Administrative Agent’s actual costs and reasonable fees, expenses for, and
disbursements of any of Administrative Agent’s, auditors, accountants,
consultants or appraisers whether internal or external, and all reasonable
attorneys’ fees (including allocated costs of internal counsel and expenses and
disbursements of outside counsel) incurred by Administrative Agent; (f) all the
actual costs and reasonable expenses (including the reasonable fees, expenses
and disbursements of any appraisers, consultants, advisors and agents employed
or retained by Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (g) all other actual and reasonable
costs and

 

107



--------------------------------------------------------------------------------

expenses incurred by each Agent in connection with the syndication of the Term
Loans and Term Loan Commitments and the negotiation, preparation and execution
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent and Lenders in enforcing
any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent and
each Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order, of that Indemnitee. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Term Loan or the use of the proceeds thereof
or any act or omission or event occurring in connection therewith, and
Intermediate Holdings and each Company hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

108



--------------------------------------------------------------------------------

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and their respective Affiliates
is hereby authorized by each Credit Party at any time or from time to time
subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party (in whatever
currency) against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, including all claims of any nature or
description arising out of or connected hereto or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder, (b) the principal of or the interest on the Term Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured or (c) such obligation or liability is owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligation or such Indebtedness.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Administrative Agent
and the Requisite Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Term Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on any Term Loan (other than any waiver of any
increase in the interest rate applicable to any Term Loan pursuant to
Section 2.9) or any fee payable hereunder;

(iv) extend the time for payment of any such interest or fees;

(v) reduce the principal amount of any Term Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Administrative Agent and the Requisite Lenders,

 

109



--------------------------------------------------------------------------------

additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments and the Term Loans are included on the
Closing Date;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty, except, in each case, as
expressly provided in the Credit Documents; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Term Loan Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Term Loan Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension without the consent of the Requisite Lenders; or

(iii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

Notwithstanding anything to the contrary herein, (a) the Administrative Agent
may, with the consent of the Company Agent only, amend, modify or supplement any
Credit Document to cure any ambiguity, omission, mistake, defect or
inconsistency, (b) this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the Company Agent and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Term Loan Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Section 2.15,
Section 2.18, Section 2.19 and Section 10.2), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement and (c) any Event of Default occurring hereunder shall
continue to exist (and shall be deemed to be continuing) until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section 10.5 notwithstanding (i) any attempted cure or other action taken by any
Company or any other Person subsequent to the occurrence of such Event of
Default or (ii) any action taken or omitted to be taken by the Administrative
Agent or any Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section 10.5).

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications,

 

110



--------------------------------------------------------------------------------

waivers or consents on behalf of such Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Credit Party, on
such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Company nor any other Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of paragraph
(b) of this Section 10.6, (ii) by way of participation in accordance with the
provisions of paragraph (h) of this Section 10.6, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (i)
of this Section 10.6 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (h) of this Section 10.6 and, to the extent
expressly contemplated hereby, Indemnitee Agent Parties and the Affiliates of
each of Administrative Agent and Collateral Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Right to Assign. Any Lender may at any time assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Term Loan Commitments and the Term Loans at the time
owing to it); provided, (in each case with respect to any facility) any such
assignment shall be subject to the following conditions:

(i) to any Person meeting the criteria of clause (i)(a) or clause (ii)(a) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Administrative Agent; and

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of Administrative Agent; provided, each such assignment pursuant to this
Section 10.6(b)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Company Agent and Administrative
Agent or as shall constitute the aggregate amount of the Term Loan Commitments
and Term Loans of the assigning Lender).

(iii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Term Loan
Commitment assigned.

 

111



--------------------------------------------------------------------------------

(iv) No Assignment to Defaulting Lenders. No such assignment shall be made to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder would constitute a Defaulting Lender.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of Company Agent and Administrative Agent,
the applicable pro rata share of Term Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Term Loans in accordance with its
Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Company, shall maintain at its offices a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and principal amounts (and stated interest) of the Term Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and
Companies, Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Company Agent, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.19.

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Company Agent and shall maintain a copy of
such Assignment Agreement.

 

112



--------------------------------------------------------------------------------

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable Term Loan
Commitments or Term Loans, as the case may be; (iii) it will make or invest in,
as the case may be, its Term Loan Commitments or Term Loans for its own account
in the ordinary course of its business and without a view to distribution of
such Term Loan Commitments or Term Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Term Loan Commitments or Term Loans or any interests therein shall at all times
remain within its exclusive control); and (iv) such Lender does not own or
control, or own or control any Person owning or controlling, any trade debt or
Indebtedness of any Credit Party other than the Obligations or any Capital Stock
of any Credit Party.

(g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Term Loan Commitments shall be modified to reflect
the Term Loan Commitment of such assignee and any Term Loan Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Company shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Term Loan Commitments
and/or outstanding Term Loans of the assignee and/or the assigning Lender.

(h) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Intermediate Holdings, any of its
Subsidiaries or any of its Affiliates) (each, a “Participant”) in all or any
part of its Term Loan Commitments, Term Loans or in any other Obligation. The
holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to require such Lender to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would (i) extend the final scheduled maturity of any Term Loan or
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of applicability of any post-default

 

113



--------------------------------------------------------------------------------

increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of such participation, and that an
increase in any Term Loan Commitment or Term Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement, or
(iii) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Term Loans hereunder in which such participant is participating. Company agrees
that each participant shall be entitled to the benefits of Sections 2.17(c),
2.18 and 2.19 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 10.6; provided,
(i) a participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Company’s prior
written consent, and (ii) a participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.19 unless
Company is notified of the participation sold to such participant and such
participant agrees, for the benefit of Company, to comply with Section 2.19 as
though it were a Lender. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.16 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Companies, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Credit Documents (the “Participant Register”); provided, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any loans or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Term Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any operating circular issued by such Federal Reserve Bank;
provided, no Lender, as between Companies and such Lender, shall be relieved of
any of its obligations hereunder as a result of any such assignment and pledge;
and provided further, in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

 

114



--------------------------------------------------------------------------------

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3, 10.4, and 10.10 and the agreements of Lenders set forth in Sections 2.16,
9.3(b) and 9.6 shall survive the payment of the Term Loans and the termination
of this Agreement.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Interest Rate Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent, Collateral Agent or Lenders enforce any security interests
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or any
Note or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Term Loan Commitment of

 

115



--------------------------------------------------------------------------------

any other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by Lenders pursuant hereto or thereto, shall be
deemed to constitute Lenders as a partnership, an association, a joint venture
or any other kind of entity. Anything in this Agreement or any other Credit
Document to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement or any Note or otherwise with respect to
the Obligations without first obtaining the prior written consent of Agent or
Requisite Lenders (as applicable), it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and any Note or
otherwise with respect to the Obligations shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders (as applicable).

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

10.15. CONSENT TO JURISDICTION. (A) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 AND TO ANY PROCESS AGENT SELECTED IN ACCORDANCE
WITH SECTION 3.1(z) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (d) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

(B) EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1 OR ON

 

116



--------------------------------------------------------------------------------

NATIONAL CORPORATE RESEARCH, LTD., LOCATED AT 225 W. 34TH STREET, SUITE 910, NEW
YORK, NEW YORK 10122 (ATTENTION: COLLEEN DE VRIES), AND HEREBY APPOINTS NATIONAL
CORPORATE RESEARCH, LTD. AS ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS. ANY
AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE EFFECTIVE AGAINST ANY CREDIT PARTY IF GIVEN BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH
REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE. IN THE
EVENT NATIONAL CORPORATE RESEARCH, LTD. SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF ANY CREDIT PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW
YORK CITY, SUCH CREDIT PARTY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT
QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS
SPECIFIED IN THIS SECTION 10.15 ABOVE, AND ACCEPTABLE TO ADMINISTRATIVE AGENT,
AS EACH CREDIT PARTY’S AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH CREDIT
PARTY’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION, SUIT OR PROCEEDING.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

117



--------------------------------------------------------------------------------

10.17. Confidentiality. Each Lender shall hold all non-public information
regarding Intermediate Holdings and its Subsidiaries and their businesses
identified as such by Company Agent and obtained by such Lender pursuant to the
requirements hereof in accordance with such Lender’s customary procedures for
handling confidential information of such nature, it being understood and agreed
by Companies that, in any event, a Lender may make (i) disclosures of such
information to Affiliates of such Lender and to their agents and advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Term Loans or any participations therein or
by any direct or indirect contractual counterparties (or the professional
advisors thereto) in Interest Rate Agreements (provided, such counterparties and
advisors are advised of and agree to be bound by the provisions of this
Section 10.17), (iii) disclosure to any rating agency when required by it,
provided, prior to any disclosure, such rating agency shall undertake in writing
to preserve the confidentiality of any confidential information relating to the
Credit Parties received by it from any of Agents or any Lender, (iv) disclosure
to any Lender’s financing sources, provided, prior to any disclosure, such
financing source is informed of the confidential nature of the information, and
(v) disclosures required or requested by any Governmental Authority or
representative thereof or by the NAIC or pursuant to legal or judicial process
or other legal proceeding; provided, unless specifically prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify Company Agent of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information. Notwithstanding the
foregoing, on or after the Closing Date, Administrative Agent may, at its own
expense issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media (which may include use of logos of one or more of the
Credit Parties)(collectively, “Trade Announcements”). No Credit Party shall
issue any Trade Announcement except (i) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (ii) with the prior approval of Administrative Agent, such approval not to be
unreasonably withheld.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Term Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for

 

118



--------------------------------------------------------------------------------

above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Companies shall pay
to Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Companies to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Term Loans made hereunder or be refunded to Companies. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company
Agent and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

10.21. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Company that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Company, which information includes the name and address of
such Company and other information that will allow such Lender or Administrative
Agent, as applicable, to identify such Company in accordance with the Act.

[Remainder of page intentionally left blank]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANIES: UNIVERSAL PROCESSING SERVICES OF WISCONSIN LLC By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer CRYSTALTECH WEB HOSTING, INC.
By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer PARENT: NEWTEK BUSINESS
SERVICES CORP. By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer INTERMEDIATE HOLDINGS: NEWTEK
BUSINESS SERVICES HOLDCO 1, INC. By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer

 

[Signature Page to Newtek Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

AGENT: GOLDMAN SACHS BANK USA, as Administrative Agent, Lead Arranger and
Collateral Agent By:

/s/ Greg Watts

Name: Greg Watts Title: Authorized Signatory LENDERS: GOLDMAN SACHS BANK USA as
a Lender By:

/s/ Greg Watts

Name: Greg Watts Title: Authorized Signatory GUARANTOR SUBSIDIARIES: SOLAR
PROCESSING SOLUTIONS, LLC By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer

 

[Signature Page to Newtek Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Term Loan Commitments

 

Lender

   Term Loan Commitment      Pro
Rata Share  

Goldman Sachs Bank USA

   $ 38,000,000.00         100 %    

 

 

    

 

 

 

Total

$ 38,000,000.00      100 %    

 

 

    

 

 

 

 

APPENDIX A



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

UNIVERSAL PROCESSING SERVICES OF WISCONSIN LLC

CRYSTALTECH WEB HOSTING, INC.

NEWTEK BUSINESS SERVICES CORP.

NEWTEK BUSINESS SERVICES HOLDCO 1, INC.

OR

ANY GUARANTOR SUBSIDIARY

c/o Newtek Business Services Corp.

60 Hempstead Avenue, 6th Floor

West Hempstead, New York 11552

Attention: Jennifer Eddleson

Telecopier:

 

APPENDIX B-1



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

as Administrative Agent, Collateral Agent,

Lead Arranger and a Lender

Goldman Sachs Bank USA

6011 Connection Drive

Irving, Texas 75039

Attention: Newtek Account Manager

Telecopier: (972) 368-5099

in each case, with a copy to:

Goldman Sachs Bank USA

6011 Connection Drive

Irving, Texas 75039

Attention: In-House Counsel

Telecopier: (972) 368-5099

- and -

Alston & Bird LLP

2828 N. Harwood Street

Suite 1800

Dallas, Texas 75201

Attention: Kate K. Moseley, Esq.

Facsimile: (214) 922-3874

 

APPENDIX B-2